Exhibit 10.1
PURCHASE AND SALE AGREEMENT
By and between
COP — DEER VALLEY, LLC, an Arizona limited liability company
and
COP — PINNACLE PEAK, LLC, an Arizona limited liability company
as Seller
and
COLUMBIA INDUSTRIAL PROPERTIES MIDWEST, LLC
as Purchaser
August 31, 2011

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
1. DEFINITIONS
    1  
1.1 “Agreement”
    1  
1.2 “Business Day”
    1  
1.3 “Closing
    1  
1.4 “Closing Date
    1  
1.5 “Commitment
    1  
1.6 “Deposit
    1  
1.7 “Escrow Agent
    1  
1.8 “Existing Surveys”
    1  
1.9 “Existing Title Policies”
    1  
1.10 “Deed
    2  
1.11 “Improvements”
    2  
1.12 “Land
    2  
1.13 “Leases”
    2  
1.14 “Other Property”
    2  
1.15 “Permitted Exceptions
    2  
1.16 “Property” or “Properties”
    2  
1.17 “Purchase Price
    2  
1.18 “Purchaser”
    2  
1.19 “Rent Roll
    2  
1.20 “Seller”
    3  
1.21 “Survey
    3  
1.22 “Title Company
    3  
1.23 “Title Inspection Period
    3  
 
       
2. PURCHASE AND SALE; CLOSING
    3  
2.1 Purchase and Sale
    3  
2.2 Closing
    3  
2.3 Payment of Purchase Price
    3  
2.4 Escrow Agent
    4  
 
       
3. TITLE, DILIGENCE MATERIALS, ETC
    4  
3.1 Title
    4  
3.2 Survey
    5  
3.3 Property Documents
    5  
3.4 Inspection Indemnity
    7  
 
       
4. CONDITIONS TO THE PURCHASER’S OBLIGATION TO CLOSE
    7  
4.1 Closing Documents
    7  
4.2 Title Policy
    8  
4.3 Additional Conditions
    9  
4.4 Waiver of Conditions
    9  
 
       
5. CONDITIONS TO SELLER’ OBLIGATION TO CLOSE
    10  
5.1 Purchase Price
    10  

-i-



--------------------------------------------------------------------------------



 



              Page  
5.2 Closing Documents
    10  
5.3 Other Conditions
    10  
 
       
6. REPRESENTATIONS AND WARRANTIES OF SELLER
    10  
6.1 Status and Authority of the Seller
    10  
6.2 Action of the Seller
    10  
6.3 No Violations of Agreements
    10  
6.4 Litigation
    10  
6.5 Existing Leases
    11  
6.6 Agreements
    11  
6.7 Not a Foreign Person
    11  
6.8 Prohibited Person
    11  
6.9 No Approval
    11  
6.10 Bankruptcy
    11  
6.11 No Notices
    11  
6.12 Cause to be Untrue
    12  
6.13 Assessments
    12  
6.14 Environmental Matters
    12  
6.15 AS-IS
    13  
 
       
7. REPRESENTATIONS AND WARRANTIES OF PURCHASER
    15  
7.1 Status and Authority of the Purchaser
    15  
7.2 Action of the Purchaser
    15  
7.3 No Violations of Agreements
    15  
7.4 Litigation
    15  
7.5 Prohibited Person
    15  
7.6 No Approvals
    15  
7.7 Bankruptcy
    15  
 
       
8. COVENANTS OF THE SELLER
    16  
8.1 Approval of Leasing
    16  
8.2 Operation of Property
    16  
8.3 Compliance with Laws
    16  
8.4 Compliance with Agreements
    16  
8.5 Notice of Material Changes or Untrue Representations
    16  
8.6 Insurance
    16  
8.7 Cooperation
    17  
8.8 Encumbrance
    17  
8.9 Contracts
    17  
8.10 Notices
    17  
 
       
9. APPORTIONMENTS
    17  
9.1 Real Property Apportionments
    17  
9.2 Closing Costs
    19  
 
       
10. DAMAGE TO OR CONDEMNATION OF PROPERTY
    20  
10.1 Casualty
    20  

-ii-



--------------------------------------------------------------------------------



 



              Page  
10.2 Condemnation
    20  
10.3 Survival
    21  
 
       
11. DEFAULT
    21  
11.1 Default by the Seller
    21  
11.2 Default by the Purchaser
    21  
 
       
12. Miscellaneous
    22  
12.1 Brokers
    22  
12.2 Publicity
    22  
12.3 Notices
    22  
12.4 Waivers
    23  
12.5 Assignment; Successors and Assigns
    24  
12.6 Severability
    24  
12.7 Counterparts
    24  
12.8 Performance on Business Days
    24  
12.9 Attorneys’ Fees
    25  
12.10 Section and Other Headings
    25  
12.11 Time of Essence
    25  
12.12 Governing Law
    25  
12.13 Intentionally Omitted
    25  
12.14 Like-Kind Exchange
    25  
12.15 Recording
    26  
12.16 Non-liability of Representatives of Seller
    26  
12.17 Non-liability of Representatives of Purchaser
    26  
12.18 Waiver
    26  
12.19 Further Assurances
    26  
12.20 IRS Real Estate Sales Reporting; Affidavit of Legal Value
    26  
12.21 Entire Agreement
    26  
12.22 Interrelation
    26  

-iii-



--------------------------------------------------------------------------------



 



PURCHASE AND SALE AGREEMENT
THIS PURCHASE AND SALE AGREEMENT is made as of August 31, 2011, by and between
COP — DEER VALLEY, LLC, an Arizona limited liability company and COP — PINNACLE
PEAK, LLC, an Arizona limited liability company (collectively, the “Seller”),
and COLUMBIA INDUSTRIAL PROPERTIES MIDWEST, LLC, a Delaware limited liability
company (the “Purchaser”).
WITNESSETH:
     WHEREAS, the Seller is the owner of the Property (this and other
capitalized terms used and not otherwise separately defined herein shall have
the meanings given such terms in Section 1); and
     WHEREAS, the Seller wishes to sell to the Purchaser, and the Purchaser
desires to purchase from the Seller, the Property, subject to and upon the terms
and conditions hereinafter set forth.
     NOW, THEREFORE, in consideration of the mutual covenants herein contained
and other good and valuable consideration, the mutual receipt and legal
sufficiency of which are hereby acknowledged, the Seller and the Purchaser
hereby agree as follows:
     1. DEFINITIONS. Capitalized terms used in this Agreement shall have the
meanings set forth below or in the section of this Agreement referred to below:
          1.1 “Agreement” shall mean this Purchase and Sale Agreement, together
with any exhibits and schedules attached hereto, as it and they may be amended
from time to time as herein provided.
          1.2 “Business Day” shall mean any day other than a Saturday, Sunday or
any other day on which banking institutions in the State of Arizona are
authorized by law or executive action to close.
          1.3 “Closing” shall have the meaning given such term in Section 2.2.
          1.4 “Closing Date” shall have the meaning given such term in
Section 2.2.
          1.5 “Commitment” shall have meaning set forth in Section 3.1.
          1.6 “Deposit” shall have the meaning as set forth in Section 2.3.
          1.7 “Escrow Agent” shall have the meaning set forth in Section 2.4.
          1.8 “Existing Surveys” shall mean the existing ALTA survey, if any,
and any other “as-built” survey, for each Property.
          1.9 “Existing Title Policies” shall mean the existing title insurance
policy for each Property.

 



--------------------------------------------------------------------------------



 



          1.10 “Deed” shall have the meaning set forth in Section 4.1(a).
          1.11 “Improvements” shall mean the existing buildings, fixtures and
other structures and improvements situated on, or affixed to, the Land.
          1.12 “Land” shall mean, (a) the parcel(s) of land described in Exhibit
“A” attached hereto, together with (b) all easements, rights of way, privileges,
licenses and appurtenances which the Seller may own with respect thereto.
          1.13 “Leases” shall mean the leases identified in the Rent Roll and
any other leases hereafter entered into in accordance with the terms of this
Agreement, and all of Seller’s rights and interests therein, including Seller’s
rights to any security deposits held by or for Seller pursuant to the Leases.
          1.14 “Other Property” shall mean the Seller’s entire right, title and
interest in and to (a) all fixtures, machinery, systems, equipment and items of
personal property owned by the Seller and attached or appurtenant to, located on
and used in connection with the ownership, use, operation or maintenance of the
Land or Improvements, if any; (b) all freely assignable intangible property
owned by the Seller arising from or used in connection with the ownership, use,
operation or maintenance of the Land or Improvements, if any; (c) all use,
occupancy, building and operating licenses, permits, approvals, and development
rights, if any; (d) all freely assignable plans and specifications related to
the Land and Improvements, if any, and (e) all water rights, mineral rights, oil
and gas rights and other rights to the subsurface of the Land. Seller shall not
be required to obtain any consents to assignment of the Other Property as a
condition to closing.
          1.15 “Permitted Exceptions” shall mean, collectively, (a) liens for
taxes, assessments and governmental charges not yet due and payable; (b) the
Leases, and (c) such other nonmonetary encumbrances with respect to the Property
as may be shown on any supplemental title report which are not objected to by
the Purchaser (or which are objected to, and subsequently waived, by the
Purchaser) in accordance with Section 3.1.
          1.16 “Property” or “Properties” shall mean, collectively, all of the
Land, the Improvements and the Other Property. The Property consists of two
(2) industrial parks commonly known as “Pinnacle Park” and “Deer Valley”
containing five (5) buildings totaling approximately 340,646 square feet,
located in the City of Phoenix, County of Maricopa, State of Arizona. Where
applicable, as used herein, the term “Property” shall also mean any one of, or
each, of the Properties.
          1.17 “Purchase Price” shall mean Twenty-Five Million Six Hundred
Twenty-Five Thousand Dollars ($25,625,000.00) in good funds, plus or minus all
adjustments, prorations, and credits as provided in this Agreement, and as may
be allocated among the Properties as set forth in Section 2.1 below.
          1.18 “Purchaser” shall have the meaning given such term in the
preamble to this Agreement, together with any permitted successors and assigns.
          1.19 “Rent Roll” shall mean Schedule 1 to this Agreement.

-2-



--------------------------------------------------------------------------------



 



          1.20 “Seller” shall have the meaning given such term in the preamble
to this Agreement, together with any permitted successors and assigns.
          1.21 “Survey” shall have meaning set forth in Section 3.2.
          1.22 “Title Company” shall mean Chicago Title, as agent for
Commonwealth Title Insurance Company at the office set forth in Section 12.3:
Attention Title Officer.
          1.23 “Title Inspection Period” shall have the meaning set forth in
Section 3.1.
     2. PURCHASE AND SALE; CLOSING.
          2.1 Purchase and Sale. In consideration of the payment of the Purchase
Price by the Purchaser to the Seller and for other good and valuable
consideration, the Seller hereby agrees to sell to the Purchaser, and the
Purchaser hereby agrees to purchase from the Seller, the Property for the
Purchase Price, subject to and in accordance with the terms and conditions of
this Agreement. Purchaser shall have the right, no later than three (3) days
prior to the Closing, to provide written notice to Seller of Purchaser’s
election to allocate a portion of the Purchase Price to each of the Properties,
which allocation shall be: (i) reasonable, (ii) not materially disproportionate
based on the relative value of the Properties, and (iii) reflected in the
Closing statements and other documents to be exchanged, delivered or recorded at
Closing.
          2.2 Closing. The purchase and sale of the Property shall be
consummated at a closing (the “Closing”) to be processed at the offices of the
Escrow Agent on or before September 14, 2011 (the “Closing Date”). The Closing
shall be the date that the Deed for both Properties is recorded in the Maricopa
County recorder’s office. The Deed shall be recorded on the same Business Day
(Arizona time). Purchaser shall not have the right under this Agreement to
acquire either Property individually or less than both of the Properties,
rather, any Closing that occurs shall be with respect to both of the Properties
simultaneously (but Purchaser may require that Seller convey the Property in
separate Deeds, to either the same grantee or two (2) different grantees).
          2.3 Payment of Purchase Price.
          (a) Within three (3) Business Days of Opening of Escrow pursuant to
Section 2.4, Purchaser shall deposit in escrow with Escrow Agent (as defined in
Section 2.4) as the initial earnest money deposit the sum of Five Hundred
Thousand Dollars ($500,000.00) (together with all interest thereon, the
“Deposit”) in cash to be held and disbursed by Escrow Agent in accordance with
the remaining provisions of this Agreement including, without limitation,
Section 3.3 below. In addition to the Deposit, Purchaser shall, concurrently
with its execution of this Agreement, deliver to Seller the amount of One
Hundred Dollars ($100.00), which amount Seller and Purchaser agree has been
bargained for as consideration for Seller’s execution and delivery of this
Agreement and Purchaser’s right to inspect the Property. Such sum is in addition
to and independent of any other consideration or payment provided for in this
Agreement and is non-refundable in all events. The Deposit shall be held in a
separate, interest bearing account. Purchaser shall pay any of Escrow Agent’s
charges for setting up a separate, interest bearing account.

-3-



--------------------------------------------------------------------------------



 



          If the Deposit is not paid on or before the date three (3) Business
Days after the Opening of Escrow, this Agreement shall automatically stand
terminated without further notice in which event Escrow Agent shall return the
Deposit to Purchaser and Seller and Purchaser shall have no further obligations
under this Agreement except those that expressly survive termination hereunder.
               (b) The Purchaser shall deposit in Escrow with Escrow Agent the
balance of the Purchase Price so that funds are released to Seller on the
Closing Date, subject to adjustment as provided in Article 9.
          2.4 Escrow Agent. Purchaser and Seller hereby engage Chicago Title, as
agent for Commonwealth Title Insurance Company (attention: Roxanne Linscomb) at
the office set forth in Section 12.3 (“Escrow Agent”) to act as agent for the
parties in closing this transaction and carrying out the terms of this Agreement
on the terms and conditions set forth herein. This Agreement shall constitute
escrow instructions to Escrow Agent; provided, however, in the event of any
inconsistency between the provisions hereof and the provisions of any escrow
instructions requested by Escrow Agent, the terms hereof shall govern and
control. “Opening of Escrow” shall mean the date on which Escrow Agent receives
one (1) fully executed counterpart of this Agreement from Seller and Purchaser
together with the Deposit. Escrow Agent shall give Seller and Purchaser written
notice of the date of Opening of Escrow and its signature hereto indicating its
acceptance of the escrow instructions. Escrow and the transaction contemplated
hereby shall close (referred to herein interchangeably as the “Close of Escrow,”
the “Closing,” or by similar words) when all documents and funds necessary to
close this transaction have been received by Escrow Agent and the Deed conveying
title to the Properties to Purchaser has been recorded in accordance with
Section 2.2. This Agreement will constitute the sole escrow instructions to
Escrow Agent, and the standard form escrow instructions of Escrow Agent will not
be used for this transaction. Specifically, the parties have rejected any
provisions in standard form escrow instructions pertaining to the procedure for
cancellation (such as the 13-day notice provision) as well any provisions
indemnifying Escrow Agent for its negligence, or giving a broker or other third
party any interest in the escrow for this transaction.
     3. TITLE, DILIGENCE MATERIALS, ETC.
          3.1 Title. Escrow Agent is hereby instructed to, within five (5) days
after the date of Opening of Escrow, provide to Purchaser a Commitment for Title
Insurance relating to each Property (which Commitment, together with any
amendments thereto is referred to as the “Commitment”), disclosing all matters
of record which relate to the title to each Property and Escrow Agent’s
requirements for both closing the escrow created by this Agreement and issuing
the policy of title insurance described in Section 4.2. Escrow Agent shall also
simultaneously cause legible copies of all instruments and other documents
referred to in the Commitment (collectively, the “Underlying Documents”) to be
furnished to Purchaser. On or before September 6, 2011, (the “Title Inspection
Period”), the Purchaser shall give the Seller written notice of any title
exceptions set forth on the Commitment as to which the Purchaser objects, in its
sole and absolute discretion. The Seller shall have the right, but not the
obligation, to attempt to remove, satisfy or otherwise cure any exceptions to
title to which the Purchaser so objects; provided, however, that Seller shall be
obligated to remove, satisfy or otherwise eliminate, on or before Closing, all
mortgages, deeds-of-trust and other monetary liens (“Monetary Items”)

-4-



--------------------------------------------------------------------------------



 



(other than liens for property taxes not yet due and payable). If Seller elects
to take such actions as may be required to cause such exceptions as to which
Purchaser has objected to be removed from the Commitment, the Seller shall, on
or before the fifth (5th) Business Day following delivery of Purchaser’s
objections, give the Purchaser written notice thereof; it being understood and
agreed that the failure of the Seller to timely give such written notice as to
any matters objected to by Purchaser shall be deemed an election by the Seller
not to remedy such matters. If the Seller elects (or is deemed to have elected)
not to cure any title defects to which the Purchaser has so objected, the
Purchaser may elect (i) to terminate this Agreement, in which case Purchaser
shall receive a prompt return of the Deposit and Purchaser and Seller shall have
no further obligations to each other under this Agreement except for those
obligations hereunder which expressly survive such termination, or (ii) to
consummate the transactions contemplated hereby, notwithstanding such title
defect, without any abatement or reduction in the Purchase Price on account
thereof (whereupon such objected to exceptions or matters shall be deemed to be
Permitted Exceptions). The Purchaser shall make any such election by written
notice to the Seller given on or prior to the fifth (5th) Business Day after
delivery of the Seller’s notice of its unwillingness or inability to cure (or
deemed election not to cure) such defect and time shall be of the essence with
respect to the giving of such notice. Failure of the Purchaser to give such
notice shall be deemed an election by the Purchaser to proceed in accordance
with clause (ii) above. Escrow Agent shall also promptly deliver to Purchaser
any updated or revised Commitment, and the corresponding Underlying Documents,
which reflect any new lien, encumbrance, or other exception to title first
arising after the Opening of Escrow and not shown on the original Commitment
described above (a “New Title Matter”), as to which the same procedures, rights
and other provisions set forth above in this Section 3.1 shall apply, except
that the Title Inspection Period with respect to any such New Title Matter shall
be five (5) days. If Seller fails to discharge or cure Monetary Items at
Closing, Purchaser shall have the right to take such title as Seller can convey,
with an abatement of the Purchase Price in the amount of the Monetary Items not
cured or discharged, or terminate this Agreement and receive a refund of the
Deposit.
          3.2 Survey. Seller shall, within five (5) days after the Opening of
Escrow, provide Purchaser with any Existing Surveys to the extent such exist and
are in Seller’s possession or control. Purchaser may, at its cost, cause any
such survey to be updated, or, in the event there is no Existing Survey, cause a
new survey to be prepared (collectively, the “Survey”). Purchaser shall have
until the end of the Property Inspection Period to object in writing to any
matter shown in the Survey. If Purchaser fails to object within such time
period, the legal description of the Property and any other matters shown in the
Survey shall be deemed approved by Purchaser. If Purchaser does object in
writing to any matter shown in the Survey, Purchaser shall specify the matter
objected to in the Title Objection Notice.
          3.3 Property Documents. Purchaser hereby acknowledges that Seller has
delivered to Purchaser the Rent Roll and true and correct copies of documents
set forth on Schedule 2 to the extent such documents exist and are in Seller’s
possession or control (the “Property Documents”). Seller may provide such copies
to Purchaser in electronic format. Purchaser acknowledges and agrees that
Seller’s Property Documents will be provided by Seller to accommodate and
facilitate Purchaser’s investigations relating to the Land and the Property and
that, except as expressly set forth herein, Seller makes no representations and
warranties of any kind regarding the accuracy or thoroughness of the information
contained in Seller’s

-5-



--------------------------------------------------------------------------------



 



Property Documents and Purchaser shall not be entitled to rely on the Property
Documents. Purchaser must perform its own due diligence investigation of the
Properties.
          Subject to the terms and conditions below, Purchaser shall have until
5:00 p.m. Arizona time on September 8, 2011 (the “Property Inspection Period”)
to review the Property Documents and perform a feasibility study or studies with
respect to the Property which may include market and engineering studies,
leasing and financial investigations, soil tests, drainage studies, confirmation
that all utilities including water, electric, gas, sewer and telephone are
available to the Property, environmental investigations, confirmation of zoning,
and/or such other tests, studies or investigations with respect to the Property
as Purchaser deems appropriate in its sole and absolute discretion. Subject to
the rights of tenants of the Property under their respective leases and with
reasonable advance notice to Seller, Seller shall cause reasonable access to the
Property to be available to Purchaser and the persons so designated by it during
the regular business hours of the respective Property, and shall afford them the
opportunity to inspect and perform any tests upon the Property that Purchaser
deems necessary or appropriate to determine whether the Property is suitable for
Purchaser’s purposes, in Purchaser’s sole and absolute discretion. At Seller’s
request, Seller and/or the involved tenant or its designees shall be entitled to
accompany Purchaser during any such inspection. Purchaser shall have the right
to conduct a Phase I environmental site assessment and, with Seller’s prior
written consent (to be given or withheld in Seller’s reasonable discretion) a
Phase II environmental site assessment (including soils borings, soil sampling
and, if relevant, ground water testing, and invasive sampling of building
materials with respect to the Premises). Purchaser’s activities at the Property
shall be conducted in such a manner so as not to unreasonably interfere with the
occupancy of tenants or their employees, licensees or invitees. Purchaser shall
have the right to conduct tenant interviews, but with Purchaser to be
accompanied by a Seller representative if required by Seller. Notwithstanding
the foregoing, Purchaser shall not conduct any intrusive testing of any of the
Properties without the prior written consent of Seller, not to be unreasonably
withheld.
          If Purchaser, after conducting such inspections, investigations, and
tests, determines that the Property or any part thereof or the Property
Documents, or any other aspect of the Property whatsoever, are not, in
Purchaser’s sole and absolute discretion, satisfactory for any reason, or no
reason at all, then Purchaser may elect, at any time on or prior to the date of
expiration of the Property Inspection Period, to cancel this Agreement and the
Escrow by written notice to Seller and Escrow Agent, in which case Purchaser
shall receive a prompt return of the Deposit and Purchaser and Seller shall have
no further obligations to each other under this Agreement except for those
obligations hereunder which expressly survive such termination. Upon termination
by Purchaser, Seller shall have the right to demand from Purchaser all
third-party, non-proprietary documents obtained by or for Purchaser with respect
to its investigations of the Property, all without representation on warranties
whatsoever. Notwithstanding anything else contained herein to the contrary, if
Purchaser has not provided Seller with a written notice of disapproval of the
Property or Property Documents prior to the end of the Property Inspection
Period, the Property and Property Documents shall be automatically deemed
approved by Purchaser as of the end of the Property Inspection Period. When
Purchaser gives Seller written notice of approval of its due diligence or is
deemed to have given Seller notice of such approval, the Deposit shall be
non-refundable to Purchaser, except as otherwise expressly set forth in this
Agreement. If Purchaser cancels this Agreement as provided in this Section 3.3,
then (i) Escrow Agent shall return to Seller all documents Seller deposited with
Escrow Agent in connection with

-6-



--------------------------------------------------------------------------------



 



the Escrow; (ii) Escrow Agent shall return to Purchaser all documents Purchaser
deposited with Escrow Agent in connection with the Escrow; and (iii) Escrow
Agent shall return the Deposit to Purchaser. Upon such event, this Agreement and
the Escrow shall be deemed null and void and neither party shall have any
further rights or obligations to the other hereunder or on account hereof,
except for those which by the provisions of this Agreement are expressly stated
to survive or occur at termination of this Agreement.
     Purchaser or Purchaser’s representatives, agents and/or consultants shall
keep in full force and effect general liability insurance from an insurance
company and in form and substance reasonably approved by Seller, naming Seller
as an additional insured during Purchaser’s or Purchaser’s agents,
representatives and/or consultants entries and inspections of the Property, as
follows:
     A. Commercial general liability insurance with combined single limits of
not less than $1,000,000.00 per occurrence for bodily injury and property
damage.
     B. Any contractor hired to perform environmental tests to the Property
shall maintain errors and omissions or professional liability insurance covering
injury or damage arising out of the rendering or failing to render professional
services with limits of at least $2,000,000.00 per claim.
     C. All insurance maintained under this Section 3.3 shall be procured from
insurance companies reasonably satisfactory to Seller.
Any damage, disturbance or other disruption of the Improvements or the Land or
other portion of the Property caused by Purchaser or its employees, contractors
or agents shall be promptly repaired and/or placed in the condition existing
prior to disturbance thereof by Purchaser or its employees, contractors and
agents upon completion of any activities by such parties on or with respect to
the Property. The obligation in the previous sentence shall survive any
termination or cancellation of this Agreement.
          3.4 Inspection Indemnity. Purchaser shall indemnify, defend and hold
harmless Seller for, from and against any and all losses, defaults, liabilities,
causes of action, demands, claims, damage or expenses of every kind including,
without limitation, attorneys’ fees and court costs, arising as a result of each
of the inspections by Purchaser and/or its employees, agents and contractors,
and from and against any mechanic’s liens or claims of lien resulting therefrom
(“Inspection Indemnity”). The Inspection Indemnity shall survive the Close of
Escrow or any termination or cancellation of this Agreement.
     4. CONDITIONS TO THE PURCHASER’S OBLIGATION TO CLOSE. The obligation of the
Purchaser to acquire the Property shall be subject to the satisfaction of the
following conditions precedent on and as of the Closing Date:
          4.1 Closing Documents. The Seller and Purchaser as applicable shall
have delivered, or cause to have been delivered, to the Escrow Agent the
following:
               (a) A special warranty deed covering each Property in the form
attached hereto as Exhibit “G” (the “Deed”), duly executed and acknowledged by
the Seller,

-7-



--------------------------------------------------------------------------------



 



conveying title to the Property, free from all liens and encumbrances other than
the Permitted Exceptions;
               (b) An assignment by the Seller and an assumption by the
Purchaser, in the form set forth on Exhibit “C” attached hereto (“Assignment of
Leases”), duly executed by the Seller and the Purchaser, of all of the Seller’s
right, title, interest, obligations and liabilities in, to and under the Leases;
               (c) Written notice to each of the tenants of the Property in the
form set forth on Exhibit “E” attached hereto (“Notices to Tenants”) executed by
Seller and Purchaser which notifies the tenants to pay to the Purchaser all rent
and other payments made by the tenants under the Leases from and after the
Closing Date;
               (d) A general assignment by the Seller and an assumption by the
Purchaser in the form set forth on Exhibit “B” attached hereto (“General
Assignment”), duly executed by the Seller and the Purchaser, of all of the
Seller’s right, title interest obligations and liabilities, if any, in, to and
under all freely transferable Other Property;
               (e) A bill of sale executed by the Seller, in the form set forth
on Exhibit “D” attached hereto (“Bill of Sale”), with respect to any personal
property owned by the Seller, situated at the Property owned by Seller and used
in connection with the Property (it being understood and agreed that no portion
of the Purchase Price is allocated to personal property);
               (f) To the extent the same are in the Seller’s possession or
control, copies of all material documents and agreements, plans and
specifications and contracts, licenses and permits pertaining to the Property;
               (g) To the extent the same are in the Seller’s possession or
control, duly executed original copies of the Leases;
               (h) A closing statement showing the Purchase Price,
apportionments and fees, and costs and expenses paid in connection with the
Closing, all according to the applicable provisions of this Agreement; and
               (i) Such other conveyance documents, certificates, deeds and
other instruments as the Escrow Agent or the Title Company may reasonably
require and as are customary in like transactions in sales of property in
similar transactions.
          4.2 Title Policy. The Title Company shall be prepared to issue, upon
payment of the title premium, a title policy in the aggregate amount of the
Purchase Price (as same may be allocated as provided in Section 2.1, above),
insuring title to each Property is vested in the Purchaser or its permitted
designee or assignee, subject only to the Permitted Exceptions. Seller shall not
be responsible for payment of any additional title premium due to Purchaser’s
allocation of the Purchase Price between the Properties.

-8-



--------------------------------------------------------------------------------



 



          4.3 Additional Conditions.
               (a) All representations and warranties of the Seller herein shall
be true, correct and complete in all material respects on and as of the Closing
Date and the Seller shall not be in default under this Agreement.
               (b) No later than five (5) Business Days prior to the Closing
Date, Seller shall have obtained estoppel certificates from tenants comprising
no less than eighty percent (80%) of the square footage of the Improvements of
each Property (measured as of the Opening of Escrow) and including, in any
event, tenant estoppels from every tenant under a Lease covering 40,000 or more
rentable square feet (each, a “Major Tenant” and collectively, the “Major
Tenants”), in the form prescribed by the particular tenant’s corresponding
Lease, and if (and only if) no estoppel certificate form is prescribed by the
particular Lease, then in a form attached hereto as Exhibit “F”, dated no
earlier than thirty (30) days prior to Closing (the “Tenant Estoppels”).
Executed Tenant Estoppels presented to Purchaser and not objected to within
three (3) Business days shall be deemed approved. Such Tenant Estoppels shall be
consistent with each corresponding Lease, and shall not reveal any default by
landlord or tenant, any right to offset rent by the tenant or any claim of the
same, or any lease documents or other agreements not delivered to Purchaser that
would have an adverse material impact on the Lease. Notwithstanding the
foregoing, any modification by a tenant to an estoppel certificate to qualify
with a knowledge standard, or to conform a statement to the applicable Lease,
shall not be grounds for disapproval by Purchaser. Seller shall make reasonable
efforts to obtain and deliver the Tenant Estoppels required under this
Section 4.3(b), provided, however, in no event shall Seller be deemed in default
under this Agreement in the event of Seller’s inability to timely provide all of
the required Tenant Estoppels hereunder, and Purchaser’s sole remedy against
Seller in the event of Seller’s inability to provide the required Tenant
Estoppels shall be to terminate this Agreement, receive a refund of its Deposit.
     At such time as Seller delivers to Purchaser executed Tenant Estoppels from
tenants comprising no less than eighty percent (80%) of the square footage of
the Improvements of each Property, including in any event from all Major
Tenants, in the form and satisfying the requirements provided in Section 4.3(b)
above (collectively, the “Minimum Required Tenant Estoppels”), and same have not
been disapproved by Purchaser as provided above, then the Purchaser’s condition
to Closing set forth in this Section shall automatically be deemed satisfied,
and Seller shall have no obligation to execute any substitute Tenant Estoppels
for any tenant that has not delivered an Estoppel Certificate, or for any
Estoppel Certificate that has been disapproved by Purchaser. However, if any
estoppel discloses a default by Seller under a lease, Purchaser shall have the
right to terminate this Agreement and receive a refund of the Deposit.
               (c) Purchaser shall not have terminated this Agreement in
accordance with Section 10.1 or Section 10.2 below.
          4.4 Waiver of Conditions. If any of the conditions in this Section 4
are not satisfied as of the Closing Date, Purchaser shall have the right to
either (a) waive such condition and complete Closing, or (b) terminate this
Agreement and receive a refund of the Deposit. The foregoing shall not affect
Purchaser’s rights and remedies in the event any of the conditions are not
satisfied as a result of Seller’s default, subject to the limitations in
Section 11.1 below.

-9-



--------------------------------------------------------------------------------



 



     5. CONDITIONS TO SELLER’ OBLIGATION TO CLOSE. The obligation of the Seller
to convey the Property to the Purchaser is subject to the satisfaction of the
following conditions precedent on and as of the Closing Date:
          5.1 Purchase Price. The Purchaser shall deliver to the Escrow Agent
the Purchase Price payable hereunder (less the Deposit which shall be applied to
the Purchase Price), subject to the adjustments set forth in Section 2.3,
together with any closing costs to be paid by the Purchaser under Section 9.2.
          5.2 Closing Documents. The Purchaser shall have delivered to the
Escrow Agent duly executed and acknowledged counterparts of the documents
described in Section 4.1, where required.
          5.3 Other Conditions. All representations and warranties of the
Purchaser herein shall be true, correct and complete in all material respects on
and as of the Closing Date and the Purchaser shall not be in default under this
Agreement.
     6. REPRESENTATIONS AND WARRANTIES OF SELLER. To induce the Purchaser to
enter into this Agreement, the Seller represents and warrants to the Purchaser
as of the date of this Agreement and as of Closing, except as qualified by
Schedule 3, as follows:
          6.1 Status and Authority of the Seller. The Seller is duly organized,
validly existing and in good standing under the laws of its state of
organization or formation, and has all requisite power and authority under its
organizational documents to enter into and perform its obligations under this
Agreement and to consummate the transactions contemplated hereby.
          6.2 Action of the Seller. The Seller has taken all necessary action to
authorize the execution, delivery and performance of this Agreement, and upon
the execution and delivery of any document to be delivered by the Seller on or
prior to the Closing Date, this Agreement and such document shall constitute the
valid and binding obligation and agreement of the Seller, enforceable against
the Seller in accordance with its terms, except as enforceability may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws of general
application affecting the rights and remedies of creditors.
          6.3 No Violations of Agreements. Neither the execution, delivery or
performance of this Agreement by the Seller, nor compliance with the terms and
provisions hereof, will result in any breach of the terms, conditions or
provisions of, or conflict with or constitute a default under, or result in the
creation of any lien, charge or encumbrance upon the Property pursuant to the
terms of any indenture, mortgage, deed of trust, note, evidence of indebtedness
or any other agreement or instrument by which the Seller is bound.
          6.4 Litigation. Seller has not received written notice that, nor to
Seller’s actual knowledge is there, any investigation, action, claim or
proceeding is pending, asserted, or threatened, which (i) questions the validity
of this Agreement or any action taken or to be taken pursuant hereto,
(ii) involves condemnation or eminent domain proceedings against the Property or
any portion thereof, or (iii) affects the Property or Purchaser after Closing.

-10-



--------------------------------------------------------------------------------



 



          6.5 Existing Leases. Subject to Section 8.1, other than the Leases
listed in the Rent Roll, the Seller has not entered into any oral or written
contract or agreement with respect to the use or occupancy of the Property that
will be binding on the Purchaser after the Closing. The copies of the Leases and
all tenant correspondence files heretofore delivered by the Seller to the
Purchaser are true, correct and complete copies thereof. To Seller’s knowledge,
the information set forth in the Rent Roll (which was prepared by Seller’s
property manager) is true, correct and complete in all material respects.
          6.6 Agreements. Other than as set forth in the Property Documents, the
Seller has not entered into any contract or agreement with respect to the
Property which will be binding on the Purchaser after the Closing other than
contracts and agreements which are terminable upon thirty (30) days notice
without payment of premium or penalty.
          6.7 Not a Foreign Person. The Seller is not a “foreign person” within
the meaning of Section 1445 of the United States Revenue Code of 1986, as
amended, and the regulations promulgated thereunder.
          6.8 Prohibited Person. For purposes of this Agreement, a “Prohibited
Person” means any of the following: (i) a person or entity that is listed in the
Annex to, or is otherwise subject to the provisions of, Executive Order
No. 13224 on Terrorist Financing (effective September 24, 2001) (herein called
the “Executive Order”); (ii) a person or entity owned or Controlled by, or
acting for or on behalf of any person or entity that is listed in the Annex to,
or is otherwise subject to the provisions of, the Executive Order; (iii) a
person or entity that is named as a “specifically designated national” or
“blocked person” on the most current list published by the U.S. Treasury
Department’s Office of Foreign Assets Control (herein called “OFAC”) at its
official website, http://www.treas.gov/offices/enforcement/ofac; (iv) a person
or entity that is otherwise the target of any economic sanctions program
currently administered by OFAC; or (v) a person or entity that is affiliated
with any person or entity identified in the foregoing clauses (i), (ii), (iii),
or (iv). Seller represents and warrants to Purchaser, knowing that Purchaser is
relying on such representation and warranty, that Seller is not a Prohibited
Person.
          6.9 No Approval. No authorization, consent, or approval of any
governmental authority is required for the execution and delivery by Seller of
this Agreement or the performance of its obligations hereunder.
          6.10 Bankruptcy. Seller has not (a) made a general assignment for the
benefit of creditors, (b) filed any voluntary petition in bankruptcy or suffered
the filing of an involuntary petition by Seller’s creditors, (c) suffered the
appointment of a receiver to take possession of all or substantially all of
Seller’s assets, (d) suffered the attachment or other judicial seizure of all,
or substantially all, of Seller’s assets, (e) admitted in writing its inability
to pay its debts as they come due, or (f) made an offer of settlement, extension
or composition to its creditors generally.
          6.11 No Notices. Seller has not received any written notice from any
governmental agency requiring the correction of any condition with respect to
the Property, or any part thereof, by reason of a violation of any applicable
federal, state, county or municipal law, code, rule or regulation (including
those respecting the Americans With Disabilities Act or any law of regulation
respecting the presence of hazardous materials or toxic waste on the Property),
which has not been cured or waived.

-11-



--------------------------------------------------------------------------------



 



          6.12 Cause to be Untrue. Seller will not take or cause to be taken any
intentional action which would cause any of the representations or warranties
contained in this Agreement to be untrue as of the Close of Escrow.
          6.13 Assessments. There are not now any assessments for public
improvements against the Property which are unpaid by the Seller, nor is the
Property subject to or affected by any special assessments for public
improvements, whether or not presently a lien thereon.
          6.14 Environmental Matters. Seller has not received any written
notification that the Property contains any Toxic Waste, Hazardous Waste,
Industrial Waste or Hazardous Substance as defined by the Resource Conservation
and Recovery Act (“RCRA”), 42 U.S.C. §6901 et seq.; the Comprehensive
Environmental Response Compensation and Liability Act (“CERCLA”), 42 U.S.C.
§9601 et seq., as amended by the Superfund Amendments and Reauthorization Act of
1986 (“SARA”); any implementing regulations thereunder, or any other applicable
federal, state or local statutes, regulations, ordinances or rules. To Seller’s
actual knowledge, there are no underground tanks on the Property.
          The representations and warranties made in this Agreement by the
Seller shall be continuing and shall be deemed remade by the Seller as of the
Closing Date, with the same force and effect as if made on, and as of, such
date. All representations and warranties made in this Agreement by the Seller
shall survive the Closing for a period of six (6) months, and upon expiration
shall be of no further force or effect except to the extent that with respect to
any particular alleged breach, the Purchaser files a legal action in a court
with appropriate jurisdiction for breach of the representations and warranties
within said 6-month period. References in this Article 6 to the “actual
knowledge” of Seller shall refer only to the actual knowledge of Jon Carley, who
Seller hereby represents to be the person most knowledgeable and qualified to
make the foregoing representations and warranties on behalf of Seller (which
knowledge shall not include any imputed or constructive knowledge), and shall
not be construed to refer to the knowledge of any other officer, agent or
employee of Seller or any affiliate thereof or to impose upon such designated
individuals any duty to investigate the matter to which such actual knowledge,
or the absence thereof, pertains or to impose any personal liability on such
individual. No claim for a breach of any representation or warranty of Seller
shall be actionable or payable (a) if the breach in question results from or is
based on a condition, state of facts or other matter which was actually
disclosed by Seller to Purchaser prior to Closing in writing; and (b) unless the
valid claim for any single claimed breach is more than Twenty-Five Thousand and
No/100 Dollars ($25,000.00). Seller shall be deemed to have disclosed and
Purchaser shall have actual knowledge of all matters in the Underlying
Documents, Property Documents and all materials obtained by Seller during its
due diligence investigation. In no event shall the total liability of Seller to
Purchaser for all breaches of all representations and warranties of Seller in
this Agreement exceed Six Hundred Thousand Dollars ($600,000.00) per Property,
and One Million Two Hundred Thousand Dollars ($1,200,000) in the aggregate for
all Properties. If prior to Closing, Seller’s representations, as remade on the
Closing Date, shall result in Seller’s Representations made as of the Effective
Date being untrue in any material respect as of the Closing Date as a result of
a change in condition occurring after opening of Escrow, then Purchaser may, at
Purchaser’s option, as its sole and exclusive remedy, terminate this Agreement
by notice in writing to Seller, in which event Escrow Agent shall promptly
refund the entire Deposit to Purchaser.

-12-



--------------------------------------------------------------------------------



 



          6.15 AS-IS. EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT OR IN ANY
DOCUMENTS TO BE DELIVERED TO THE PURCHASER AT THE CLOSING, THE SELLER HAS NOT
MADE, AND THE PURCHASER HAS NOT RELIED ON, ANY INFORMATION, PROMISE,
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, REGARDING THE PROPERTY, WHETHER
MADE BY THE SELLER, ON THE SELLER’S BEHALF OR OTHERWISE, INCLUDING, WITHOUT
LIMITATION, THE PHYSICAL CONDITION OF THE PROPERTY, THE FINANCIAL CONDITION OF
THE TENANTS UNDER THE LEASES, TITLE TO OR THE BOUNDARIES OF THE PROPERTY, PEST
CONTROL MATTERS, SOIL CONDITIONS, THE PRESENCE, EXISTENCE OR ABSENCE OF
HAZARDOUS WASTES, TOXIC SUBSTANCES OR OTHER ENVIRONMENTAL MATTERS, COMPLIANCE
WITH BUILDING, HEALTH, SAFETY, LAND USE AND ZONING LAWS, REGULATIONS AND ORDERS,
STRUCTURAL AND OTHER ENGINEERING CHARACTERISTICS, TRAFFIC PATTERNS, MARKET DATA,
ECONOMIC CONDITIONS OR PROJECTIONS, HABITABILITY, MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, TAX CONSEQUENCES, LATENT OR PATENT PHYSICAL DEFECTS OR
CONDITIONS, UTILITIES, OPERATING HISTORY OR PROJECTIONS, VALUATION, GOVERNMENTAL
APPROVALS, OR THE COMPLIANCE OF THE PROPERTY WITH GOVERNMENTAL LAWS.
FURTHERMORE, EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT OR IN ANY DOCUMENTS
TO BE DELIVERED TO THE PURCHASER AT THE CLOSING, PURCHASER HAS NOT RELIED AND
WILL NOT RELY ON, AND SELLER IS NOT LIABLE FOR OR BOUND BY, ANY EXPRESS OR
IMPLIED WARRANTIES, GUARANTIES, STATEMENTS, REPRESENTATIONS OR INFORMATION
PERTAINING TO THE PROPERTY OR RELATING THERETO (INCLUDING SPECIFICALLY, WITHOUT
LIMITATION, PROPERTY INFORMATION PACKAGES OR OFFERING CIRCULARS DISTRIBUTED WITH
RESPECT TO THE PROPERTY) MADE OR FURNISHED BY SELLER, THE MANAGER OF THE
PROPERTY, THE REAL ESTATE BROKER OR AGENT REPRESENTING OR PURPORTING TO
REPRESENT SELLER, TO WHOMEVER MADE OR GIVEN, DIRECTLY OR INDIRECTLY, ORALLY OR
IN WRITING AND ANY OTHER INFORMATION PERTAINING TO THE PROPERTY OR THE MARKET
AND PHYSICAL ENVIRONMENTS IN WHICH THEY ARE LOCATED. THE PURCHASER ACKNOWLEDGES
THAT, EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT OR IN ANY DOCUMENTS TO BE
DELIVERED TO THE PURCHASER AT THE CLOSING, (i) THE PURCHASER HAS ENTERED INTO
THIS AGREEMENT WITH THE INTENTION OF RELYING UPON ITS OWN INVESTIGATION OR THAT
OF ITS CONSULTANTS WITH RESPECT TO THE PHYSICAL, ENVIRONMENTAL, ECONOMIC AND
LEGAL CONDITION OF THE PROPERTY AND (ii) THE PURCHASER IS NOT RELYING UPON THE
PROPERTY DOCUMENTS OR ANY STATEMENTS, REPRESENTATIONS OR WARRANTIES OF ANY KIND,
OTHER THAN THOSE SPECIFICALLY SET FORTH IN THIS AGREEMENT OR IN ANY DOCUMENT TO
BE DELIVERED TO THE PURCHASER AT THE CLOSING, MADE. PRIOR TO THE CLOSING
PURCHASER WILL HAVE HAD AN ADEQUATE OPPORTUNITY TO INSPECT THE PROPERTY AND
BECOME FULLY FAMILIAR WITH THE PHYSICAL CONDITION THEREOF AND, SUBJECT TO THE
REPRESENTATIONS AND WARRANTIES MADE IN THIS AGREEMENT, SHALL PURCHASE THE
PROPERTY IN ITS “AS-IS”, “WHERE IS” AND “WITH

-13-



--------------------------------------------------------------------------------



 



ALL FAULTS” CONDITION ON THE CLOSING DATE. NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED HEREIN, IN THE EVENT THAT PURCHASER HAS ACTUAL KNOWLEDGE OF A
DEFAULT BY SELLER (A “KNOWN DEFAULT”), BUT NONETHELESS ELECTS TO CONSUMMATE THE
TRANSACTIONS CONTEMPLATED HEREBY AND PROCEEDS TO CLOSING, THEN THE RIGHTS AND
REMEDIES OF PURCHASER SHALL BE WAIVED WITH RESPECT TO SUCH KNOWN DEFAULT UPON
THE CLOSING AND SELLER SHALL HAVE NO LIABILITY WITH RESPECT THERETO. EXCEPT IN
THE EVENT OF SELLER’S FRAUD, AND EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT
OR IN ANY DOCUMENTS TO BE DELIVERED TO THE PURCHASER AT THE CLOSING, FROM AND
AFTER THE CLOSING, PURCHASER SHALL ASSUME THE RISK THAT ADVERSE MATTERS,
INCLUDING BUT NOT LIMITED TO, CONSTRUCTION DEFECTS AND ADVERSE PHYSICAL AND
ENVIRONMENTAL CONDITIONS, MAY NOT HAVE BEEN REVEALED BY PURCHASER’S
INVESTIGATIONS, AND PURCHASER, UPON CLOSING, SHALL BE DEEMED TO HAVE IRREVOCABLY
AND UNCONDITIONALLY WAIVED, RELINQUISHED AND RELEASED SELLER (AND SELLER’S
MEMBERS, OFFICERS, DIRECTORS, SHAREHOLDERS, EMPLOYEES AND AGENTS) FROM AND
AGAINST ANY AND ALL CLAIMS, DEMANDS, CAUSES OF ACTION EXCEPT FOR FRAUD AND
SELLER’S OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING CAUSES OF ACTION IN TORT
OTHER THAN FRAUD), LOSSES, DAMAGES, LIABILITIES, COSTS AND EXPENSES (INCLUDING
ATTORNEYS’ FEES AND COURT COSTS) OF ANY AND EVERY KIND OR CHARACTER, KNOWN OR
UNKNOWN, WHICH PURCHASER MIGHT HAVE ASSERTED OR ALLEGED AGAINST SELLER (AND
SELLER’S MEMBERS, OFFICERS, DIRECTORS, SHAREHOLDERS, EMPLOYEES AND AGENTS) AT
ANY TIME BY REASON OF OR ARISING OUT OF THE PROPERTY OR ITS OPERATION OR IN ANY
OTHER WAY. IN CONNECTION WITH THE FOREGOING, PURCHASER HEREBY EXPRESSLY AND
UNCONDITIONALLY WAIVES THE BENEFITS OF ANY PROVISION OR PRINCIPLE OF ANY
FEDERAL, STATE OR LOCAL LAW OR REGULATION THAT MAY LIMIT THE SCOPE OR EFFECT OF
THE FOREGOING WAIVER AND RELEASE. PURCHASER DOES NOT WAIVE OR RELEASE SELLER
FROM ANY RIGHTS OF CONTRIBUTION WITH RESPECT TO ANY THIRD PARTY CLAIMS ARISING
FROM SELLER’S ACTS OR OMISSIONS DURING SELLER’S PERIOD OF OWNERSHIP OF THE
PROPERTY; PROVIDED, HOWEVER, SELLER SHALL HAVE NO INDEMNITY OF DEFENSE
OBLIGATIONS TO PURCHASER.
     This release by Purchaser shall constitute a complete defense to any claim,
cause of action, defense, contract, liability, indebtedness or obligation
released pursuant to this release. Nothing in this release shall be construed as
(or shall be admissible in any legal action or proceeding as) an admission by
Seller or any other released party that any defense, indebtedness, obligation,
liability, claim or cause of action exists which is within the scope of those
hereby released.

-14-



--------------------------------------------------------------------------------



 



Purchaser’s Initials
     7. REPRESENTATIONS AND WARRANTIES OF PURCHASER. To induce the Seller to
enter into this Agreement, the Purchaser represents and warrants to the Seller
as follows:
          7.1 Status and Authority of the Purchaser. The Purchaser is duly
organized, validly existing and in good standing under the laws of its state of
organization or formation, and has all requisite power and authority under its
charter documents to enter into and perform its obligations under this Agreement
and to consummate the transactions contemplated hereby.
          7.2 Action of the Purchaser. The Purchaser has taken all necessary
action to authorize the execution, delivery and performance of this Agreement,
and upon the execution and delivery of any document to be delivered by the
Purchaser on or prior to the Closing Date, this Agreement and such document
shall constitute the valid and binding obligation and agreement of the
Purchaser, enforceable against the Purchaser in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws of general application affecting the
rights and remedies of creditors.
          7.3 No Violations of Agreements. Neither the execution, delivery or
performance of this Agreement by the Purchaser, nor compliance with the terms
and provisions hereof, will result in any breach of the terms, conditions or
provisions of, or conflict with or constitute a default under, or result in the
creation of any lien, charge or encumbrance upon any property or assets of the
Purchaser pursuant to the terms of any indenture, mortgage, deed of trust, note,
evidence of indebtedness or any other agreement or instrument by which the
Purchaser is bound.
          7.4 Litigation. The Purchaser has received no written notice that any
investigation, action or proceeding is pending or threatened which questions the
validity of this Agreement or any action taken or to be taken pursuant hereto.
          7.5 Prohibited Person. Purchaser represents and warrants to Seller,
knowing that Seller is relying on such representation and warranty, that
Purchaser is not a Prohibited Person.
          7.6 No Approvals. No authorization, consent, or approval of any
governmental authority is required for the execution and delivery by Purchaser
of this Agreement or the performance of its obligations hereunder.
          7.7 Bankruptcy. Purchaser has not (a) made a general assignment for
the benefit of creditors, (b) filed any voluntary petition in bankruptcy or
suffered the filing of an involuntary petition by Purchaser’s creditors,
(c) suffered the appointment of a receiver to take possession of all or
substantially all of Purchaser’s assets, (d) suffered the attachment or other
judicial seizure of all, or substantially all, of Purchaser’s assets,
(e) admitted in writing its inability to pay its debts as they come due, or
(f) made an offer of settlement, extension or composition to its creditors
generally.

-15-



--------------------------------------------------------------------------------



 



          The representations and warranties made in this Agreement by the
Purchaser shall be continuing and shall be deemed remade by the Purchaser as of
the Closing Date with the same force and effect as if made on, and as of, such
date. All representations and warranties made in this Agreement by the Purchaser
shall survive the Closing for a period of six (6) months, and upon expiration
shall be of no further force or effect except to the extent that with respect to
any particular alleged breach, the Seller files a legal action in a court with
appropriate jurisdiction for breach of Purchaser’s representations and
warranties prior to the expiration of said period.
     8. COVENANTS OF THE SELLER. The Seller hereby covenants with the Purchaser
between the date of this Agreement and the Closing Date or earlier termination
of the Agreement as follows:
          8.1 Approval of Leasing. During the term of this Agreement, Seller
will not extend, amend or terminate any existing Lease, or enter into any new
Lease, or grant consent to any request for approval made by a tenant under a
Lease, without providing Purchaser the following: (a) all material supporting
documentation, including, without limitation, broker’s commissions, tenant
improvement allowances, cancellation fees and any tenant financial information
to the extent in Seller’s possession and (b) as to any such extension, amendment
or termination of a Lease, or new Lease, Seller must receive Purchaser’s prior
written (e-mail delivery is acceptable) approval which may be withheld in
Purchaser’s reasonable discretion. Purchaser agrees to give Seller written
notice of approval or disapproval of a proposed amendment or termination of a
Lease, or new Lease within five (5) Business Days after Purchaser’s receipt of
all of the items described above. If Purchaser does not respond to Seller’s
request within such five (5) day time period, then Purchaser will be deemed to
have disapproved such amendment, termination or new Lease.
          8.2 Operation of Property. To continue to operate the Property
substantially consistent with past practices. Seller shall not make any material
alterations or improvements to the Property, except as required under this
Agreement or to comply with any of the Leases.
          8.3 Compliance with Laws. To comply in all respects with (i) all laws,
regulations and other requirements from time to time applicable of every
governmental body having jurisdiction of the Property, or the use or occupancy
thereof, and (ii) all material terms, covenants and conditions of all agreements
affecting the Property. If any violation notices are received by Seller after
the date of this Agreement and prior to Closing, the Seller shall pay the cost
of complying with such violation notices.
          8.4 Compliance with Agreements. To comply with each and every material
term, covenant and condition contained in the Leases and any other material
document or agreement affecting the Property.
          8.5 Notice of Material Changes or Untrue Representations. Upon
learning of any material adverse change affecting the Property or any event or
circumstance which makes any representation or warranty of the Seller to the
Purchaser under this Agreement untrue or misleading, promptly to notify the
Purchaser thereof in writing.
          8.6 Insurance. To maintain, or cause to be maintained, all existing
property insurance relating to the Property.

-16-



--------------------------------------------------------------------------------



 



          8.7 Cooperation. The Purchaser and the Seller shall reasonably
cooperate in complying with the requirements under the Leases in connection with
the transfer and assignment of the Property and the Leases to the Purchaser.
          8.8 Encumbrance. Seller shall not enter into or create any easement,
restriction, lien or other encumbrance on title to the Property.
          8.9 Contracts. Seller shall not enter into any contracts prior to
Closing that cannot be terminated upon 30 days notice, with no penalties. Seller
shall terminate all service contracts, management contracts, brokerage contracts
and all other contracts affecting the Property as of the Closing Date.
          8.10 Notices. Seller shall promptly deliver to Purchaser copies of any
written notice received by Seller between the date of this Agreement and the
Closing Date regarding all actions, suits or other proceedings affecting the
Property, or the use, possession or occupancy thereof, which may adversely
affect Purchaser or the Property.
     9. APPORTIONMENTS.
          9.1 Real Property Apportionments.
               (a) The following items shall be apportioned at the Closing as of
the close of business on the day immediately preceding the Closing Date:
                    (i) to the extent same have been paid to Seller as of the
Closing Date, monthly Rents that are not delinquent, operating costs, taxes and
other charges payable under the Leases. Delinquent rents will be handled in
accordance with Section 9.1(h) below;
                    (ii) to the extent same have been paid to Seller as of the
Closing Date, percentage rents and other unfixed charges payable under the
Leases;
                    (iii) fuel, electric, water and other utility costs, subject
to Section 9.1(b);
                    (iv) municipal assessments and governmental license and
permit fees;
                    (v) non-delinquent real estate taxes and assessments other
than special assessments, based on the rates and assessed valuation applicable
in the fiscal year for which assessed;
                    (vi) water and sewer rates and charges;
                    (vii) real property taxes and rents; and
                    (viii) all other items of income and expense normally
apportioned in sales of property in similar situations in the jurisdiction where
each Property is located.

-17-



--------------------------------------------------------------------------------



 



          If any of the foregoing cannot be apportioned at the Closing because
of the unavailability of the amounts which are to be apportioned, such items
shall be apportioned on the basis of a good faith estimate by the parties and
reconciled as soon as practicable after the Closing Date but, in any event, no
later than twelve (12) months after the Closing Date.
               (b) If there are water, gas, electric or other utility meters
located at the Property, the Seller shall obtain readings thereof prior to the
Closing Date and the unfixed water rates and charges, sewer charges, and gas and
electricity charges. Seller shall pay all rates, rents and other charges at
Closing. If such readings are not obtainable by the Closing Date, then, at the
Closing, any water rates and charges, sewer charges, rents and gas and
electricity charges or other utility charges which are based on such readings
shall be prorated based upon the per diem charges obtained by using the most
recent period for which such readings shall then be available. Upon the taking
of subsequent actual readings, the apportionment of such charges shall be
recalculated and the Seller or the Purchaser, as the case may be, promptly shall
make a payment to the other based upon such recalculations. The parties agree to
make such final recalculations within sixty (60) days after the Closing Date.
               (c) If any refunds of real property taxes or assessments, water
rates and charges or sewer charges shall be made after the Closing, the same
shall be held in trust by the Seller or the Purchaser, as the case may be, and
shall first be applied to the any unreimbursed costs incurred in obtaining the
same, then to any required refunds to tenants under the Leases, and the balance,
if any, shall be paid to the Seller (for the period prior to the Closing Date)
and to the Purchaser (for the period commencing with the Closing Date).
               (d) No insurance policies of the Seller are to be transferred to
the Purchaser, and no apportionment of the premiums therefor shall be made.
Purchaser acknowledges that Seller will terminate its insurance policies
covering the Property and that Purchaser must obtain its own insurance for the
Closing Date onward.
               (e) At the Closing, the Seller shall transfer to, or cause to be
credited to, the Purchaser the amount of all unapplied security deposits held
pursuant to the terms of the Leases. Any security deposits delivered in the form
of a letter of credit shall be assigned to Purchaser at Closing, and the
original letter of credit shall be delivered to Purchaser at Closing. Prior to
Closing, Seller shall be responsible for obtaining all consents and documents
from the issuer of any such letter of credit that are necessary to assign the
same to Purchaser, and Seller shall be responsible for any transfer fees charged
by the issuer of the letter of credit.
               (f) Brokerage commissions, tenant improvement expenses and other
amounts payable by the Seller as landlord (i) under Leases first entered into by
the Seller after the Opening of Escrow and approved by Purchaser pursuant to the
approval procedures set forth in Section 8.1, or (ii) due in connection with the
renewal or extension of any existing Lease exercised by the tenant after the
Opening of Escrow, shall be the sole responsibility of the Purchaser. The
Purchaser shall only receive a credit at Closing for any unfunded or unpaid
brokerage commissions, tenant improvement allowances, moving allowances, free or
reduced rent and other amounts payable by the Seller, or similar tenant
inducements, granted by Seller, as landlord under Leases (i) only to the extent
entered into by the Seller prior to the date of this Agreement (including in
connection with the exercise of any renewal or extension of a Lease prior to
Opening of Escrow) and (ii) where such costs are unfunded.

-18-



--------------------------------------------------------------------------------



 



               (g) If a net amount is owed by the Seller to the Purchaser
pursuant to this Section 9.1, such amount shall be credited against the Purchase
Price. If a net amount is owed by the Purchaser to the Seller pursuant to this
Section 9.1, such amount shall be added to the Purchase Price paid to the
Seller.
               (h) If, on the Closing Date, there are past due rents with
respect to any Lease, then such delinquent rents shall not be prorated at
Closing. Any delinquent rents received by the Purchaser from a tenant after the
Closing shall be applied between the parties, as follows: first, to the actual
out of pocket expenses incurred by Purchaser in collecting such rents, and
second, to rents due or to become due to Purchaser for periods after Closing,
third to rents due for the calendar month in which the Closing occurs, and
fourth, to all other rents due or past due in inverse order to the order in
which they became due (i.e., first to arrearages most recently occurring, then
to older arrearages). Seller shall promptly remit to Purchaser all sums received
by Seller from tenants after the Closing other than for rents for which
Purchaser received credit hereunder. Any delinquent rents not paid to Purchaser
shall bear interest at the maximum rate by law until paid. Seller shall have the
right to attempt to collect any past due rents or other amounts following the
Closing; provided, however, Seller may not seek to terminate any Lease or
disturb any tenant’s right of possession.
               (i) Within five (5) days prior to Closing, Seller shall provide
Purchaser with a reconciliation statement with respect to each Lease, comparing
the amount of common area maintenance, real estate tax, insurance and other
similar reimbursements (“Additional Rent”) collected from tenants of the
Improvements on an estimated basis during the then current calendar year (or
other applicable billing period), against the total expenditures by Seller for
the corresponding expenses for which such Additional Rents are collected. If the
total estimated amounts collected under any Lease exceed the actual charges
payable under such Lease for the period prior to Closing, Purchaser shall
receive a credit therefor at Closing, and if the total estimated amounts
collected under any Lease is less than the actual charges payable under such
Lease for the period prior to Closing, Seller shall receive a credit therefor at
Closing. At the time of any final calculation and collection from the tenants of
the Additional Rents for the year in which the Closing has occurred, whether in
the nature of year-end reconciliations or payments in arrears, Seller or
Purchaser shall reprorate the Additional Rents and corresponding charges based
upon the total amount thereof no later than March 1, 2012. If, as a result of
such reproration, the parties determine that either Seller or Purchaser received
from the tenants (as adjusted for the proration made at Closing) an amount of
Additional Rent in excess of the amount to which such party is entitled, such
party shall pay such excess to the other party within thirty (30) days after the
reproration is determined. In connection with the foregoing, Purchaser and
Seller shall cooperate with each other concerning the calculation of the
reproration.
          The provisions of this Section 9.1 shall survive the Closing.
          9.2 Closing Costs.
               (a) The Purchaser shall pay (i) the costs its own diligence in
connection with the transactions contemplated hereby; (ii) all premiums, charges
and fees of the Title Company in excess of the premium for standard owner’s
coverage under the title policy in the amount of the Purchase Price including
for the Purchaser’s account the cost of extended coverage and any affirmative
endorsements, and (iii) fifty percent (50%) of the Escrow Fee.

-19-



--------------------------------------------------------------------------------



 



               (b) The Seller shall pay (i) the title insurance premium for
standard owner’s coverage under an ALTA policy of title insurance in the amount
of the Purchase Price, (ii) fifty percent (50%) of the Escrow Fee, (iii) all
transfer taxes, transfer fees, documentary stamp taxes, and other similar fees,
taxes or charges; and (iv) all recording fees.
               (c) Each party shall pay the fees and expenses of its attorneys
and other consultants, except as provided in Section 12.9 of this Agreement.
               (d) Any other costs shall be allocated in accordance with
customary practice in the jurisdiction in which the relevant Property is
located.
     10. DAMAGE TO OR CONDEMNATION OF PROPERTY.
          10.1 Casualty. If, prior to the Closing, any of the individual
buildings located on any Property is materially destroyed or damaged by fire or
other casualty (i.e., ten percent (10%) or more of any building on a Property or
any tenant would have the right to terminate its Lease), or in the event that
the physical condition of any building on a Property otherwise suffers a
material adverse change resulting in a diminution of value of ten percent (10%)
or more of such building, the Seller shall promptly notify the Purchaser of such
fact. In such event, the Purchaser shall have the right to terminate this
Agreement by giving written notice to the Seller not later than ten (10) days
after the giving the Seller’s notice (and, if necessary, the Closing Date shall
be extended until one day after the expiration of such ten (10) day period). If
the Purchaser elects to terminate this Agreement as aforesaid, this Agreement
shall terminate and be of no further force and effect, the Deposit shall be
promptly returned to Purchaser, and no party shall have any liability to the
other hereunder. If less than a material part of any of the individual buildings
making up the Property shall be affected by fire or other casualty or if the
Purchaser shall not elect to terminate this Agreement as aforesaid, there shall
be no abatement of the Purchase Price and the Seller shall assign to the
Purchaser at the Closing the rights of the Seller to the proceeds, if any, under
the Seller’s insurance policies covering the Property with respect to such
damage or destruction and there shall be credited against the Purchase Price the
amount of any deductible, any proceeds previously received by Seller on account
thereof and any deficiency in proceeds.
          10.2 Condemnation. If, prior to the Closing, a material part of any of
the individual land making up any Property (i.e., a portion of and/or interest
in any Property comprising ten percent (10%) or more of the value of any
Property or any tenant would have the right to terminate its Lease), is taken by
eminent domain (or is the subject of a pending taking which has not yet been
consummated, or is sold or conveyed in lieu of such taking), the Seller shall
notify the Purchaser of such fact promptly after obtaining knowledge thereof and
the Purchaser shall have the right to terminate this Agreement by giving written
notice to the Seller not later than ten (10) days after the giving of the
Seller’s notice (and, if necessary, the Closing Date shall be extended until one
day after the expiration of such ten (10) day period). If the Purchaser elects
to terminate this Agreement as aforesaid, this Agreement shall terminate and be
of no further force and effect, the Deposit shall be promptly returned to
Purchaser, and no party shall have any liability to the other hereunder. If less
than a material part of any of the individual buildings making up the Property
shall be affected or if the Purchaser shall not elect to terminate this
Agreement as aforesaid, the sale of the Property shall be consummated as herein
provided without any adjustment to the Purchase Price (except to the extent of
any condemnation award

-20-



--------------------------------------------------------------------------------



 



received by the Seller prior to the Closing) and the Seller shall assign to the
Purchaser at the Closing all of the Seller’s right, title and interest in and to
all awards, if any, for the taking, and the Purchaser shall be entitled to
receive and keep all awards for the taking of the Property or portion thereof.
          10.3 Survival. The parties’ obligations, if any, under this Section 10
shall survive the Closing.
     11. DEFAULT.
          11.1 Default by the Seller. If the Closing fails to occur solely as a
result of a default by Seller hereunder, the Purchaser may, as its sole and
exclusive remedy, either (a) terminate this Agreement and receive a refund of
its Deposit, plus Purchaser’s actual documented out-of-pocket third party
expenses incurred in conducting its due diligence with respect to the
transaction contemplated by this Agreement, subject to a cap of Fifty Thousand
Dollars ($50,000.00), or (b) pursue an action for specific performance provided
that Purchaser files such action in a court with appropriate jurisdiction within
thirty (30) days of Seller’s default.
          11.2 Default by the Purchaser. IN THE EVENT OF A DEFAULT BY THE
PURCHASER HEREUNDER, THEN SELLER’S SOLE AND EXCLUSIVE RIGHT AND REMEDY FOR SUCH
BREACH SHALL BE TO TERMINATE THIS AGREEMENT AND CANCEL THE ESCROW BY WRITTEN
NOTICE TO PURCHASER AND ESCROW AGENT IN WHICH EVENT ESCROW AGENT SHALL PAY THE
DEPOSIT AND ALL ACCRUED INTEREST THEREON TO SELLER. THE DEPOSIT SHALL CONSTITUTE
LIQUIDATED DAMAGES. THE PARTIES ACKNOWLEDGE AND AGREE THAT IT WOULD BE
IMPRACTICABLE OR EXTREMELY DIFFICULT TO FIX THE ACTUAL DAMAGES THAT SELLER WOULD
INCUR AS A RESULT OF THE BREACH BY PURCHASER OF ITS OBLIGATION TO PURCHASE THE
PROPERTY. THE PARTIES AGREE THAT THE DEPOSIT IS A REASONABLE ESTIMATE OF
SELLER’S DAMAGES, AND SHALL CONSTITUTE LIQUIDATED DAMAGES IN ACCORDANCE WITH ALL
LAWS APPLICABLE TO THIS TRANSACTION INCLUDING WITHOUT LIMITATION ALL LAWS OF THE
JURISDICTION IN WHICH THE PROPERTY IS LOCATED. THE PARTIES ACKNOWLEDGE THAT THE
PAYMENT OF SUCH LIQUIDATED DAMAGES IS NOT INTENDED AS A FORFEITURE OR PENALTY,
BUT IS INTENDED TO CONSTITUTE LIQUIDATED DAMAGES TO SELLER. SELLER WAIVES ALL
OTHER REMEDIES FOR PURCHASER’S BREACH OF ITS OBLIGATION TO PURCHASE THE PROPERTY
IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, PROVIDED HOWEVER NOTHING HEREIN
SHALL LIMIT SELLER’S RIGHT TO RECOVERY FOR (i) PURCHASER’S INDEMNITY
OBLIGATIONS; (ii) ANY RIGHT TO ATTORNEY’S FEES UNDER THIS AGREEMENT; OR
(iii) PURCHASER’S OBLIGATION TO PROVIDE COPIES OF PURCHASER’S DUE DILIGENCE
DOCUMENTS TO SELLER.

      /s/ GFK   /s/ TR       Purchaser’s Initials   Seller’s Initials

-21-



--------------------------------------------------------------------------------



 



     12. Miscellaneous.
          12.1 Brokers. Each of the parties hereto represents to the other
parties that it dealt with no broker, finder or like agent in connection with
this Agreement or the transactions contemplated hereby other than CB Richard
Ellis which Seller shall compensate under a separate written agreement if and
only if the Closing occurs. Each party shall indemnify and hold harmless the
other party and its respective legal representatives, heirs, successors and
assigns from and against any loss, liability or expense, including reasonable
attorneys’ fees, charges and disbursements arising out of any claim or claims
for commissions or other compensation for bringing about this Agreement or the
transactions contemplated hereby made by any other broker, finder or like agent,
if such claim or claims are based in whole or in part on dealings with the
indemnifying party. The provisions of this Section 12.1 shall survive the
Closing.
          12.2 Publicity. The parties agree that, during the period prior to
Closing, and except as otherwise required by law and except for the exercise of
any remedy hereunder or the performing of due diligence investigation, no party
shall, with respect to this Agreement and the transactions contemplated hereby,
contact or conduct negotiations with public officials, make any public
pronouncements, issue press releases or otherwise furnish information regarding
this Agreement or the transactions contemplated to any third party (other than
such party’s consultants, attorneys, experts, and prospective lenders and
investors) without the consent of the other party, which consent shall not be
unreasonably withheld or delayed.
          12.3 Notices.
               (a) Any and all notices, demands, consents, approvals, offers,
elections and other communications required or permitted under this Agreement
shall be deemed adequately given if in writing and the same shall be delivered
either in hand, by telecopier with confirmed receipt, or by mail or Federal
Express or similar expedited commercial carrier, addressed to the recipient of
the notice, postpaid and registered or certified with return receipt requested
(if by mail), or with all freight charges prepaid (if by Federal Express or
similar carrier).
               (b) All notices required or permitted to be sent hereunder shall
be deemed to have been given for all purposes of this Agreement upon the date of
acknowledged receipt, in the case of a notice by telecopier, and, in all other
cases, upon the date of receipt or refusal, except that whenever under this
Agreement a notice is either received on a day which is not a Business Day or is
required to be delivered on or before a specific day which is not a Business
Day, the day of receipt or required delivery shall automatically be extended to
the next Business Day.
               (c) All such notices shall be addressed,

-22-



--------------------------------------------------------------------------------



 



         
 
  if to the Seller, to:   Cornerstone Core Properties REIT, Inc.
 
      1920 Main Street
 
      Suite 400
 
      Irvine, CA 92614
 
      Attn: Mr. Jon Carley/Dag Wilkinson, Esq.
 
      Fax No. (949) 250- 0592
 
       
 
  with a copy to:   Rutan and Tucker, LLP
 
      611 Anton Boulevard, 14th Floor
 
      Costa Mesa, CA 92626
 
      Attn: Joe Maga, Esq.
 
      Fax No. (714) 546-9035
 
       
 
  if to the Purchaser, to:   Columbia Industrial Properties Midwest, LLC
 
      120 N. LaSalle Street
 
      Suite 1750
 
      Chicago, IL 67602
 
      Attn: Gary Kobus
 
      Fax No. (312) 345-8760
 
       
 
  with a copy to:   Jeffrey L. Silberman, Esquire
 
      Kaplin Stewart Meloff Reiter & Stein, P.C.
 
      910 Harvest Drive
 
      P.O. Box 3037
 
      Blue Bell, PA 19422
 
      Fax No. (610) 684-2028
 
       
 
      Robert G. Higgins, Esquire
 
      55 East Monroe Street
 
      Suite 3850
 
      Chicago, IL 60603
 
      Fax No. (312) 863-7354
 
       
 
  If to Escrow Agent, to:   Chicago Title
 
      5501 LBJ Freeway, Suite 200
 
      Dallas, TX 75240
 
      Attn: Roxanne Q. Linscomb
 
      Fax No. (214) 987-6788

               (d) By notice given as herein provided, the parties hereto and
their respective successors and assigns shall have the right from time to time
and at any time during the term of this Agreement to change their respective
addresses effective upon receipt by the other parties of such notice and each
shall have the right to specify as its address any other address within the
United States of America.
          12.4 Waivers. Subject to the terms of the last paragraph of Section 6,
any waiver of any term or condition of this Agreement, or of the breach of any
covenant,

-23-



--------------------------------------------------------------------------------



 



representation or warranty contained herein, in any one instance, shall not
operate as or be deemed to be or construed as a further or continuing waiver of
any other breach of such term, condition, covenant, representation or warranty
or any other term, condition, covenant, representation or warranty, nor shall
any failure at any time or times to enforce or require performance of any
provision hereof operate as a waiver of or affect in any manner such party’s
right to at a later time enforce or require performance of such provision or any
other provision hereof. This Agreement may not be amended, nor shall any waiver,
change, modification, consent or discharge be effected, except by an instrument
in writing executed by or on behalf of the party against whom enforcement of any
amendment, waiver, change, modification, consent or discharge is sought.
          12.5 Assignment; Successors and Assigns. Subject to Section 12.14,
this Agreement and all rights and obligations hereunder shall not be assignable,
directly or indirectly, by any party without the written consent of the other,
except that the Purchaser may assign this Agreement without Seller’s consent to
any entity or entities owned in part and controlled or managed by Purchaser or
its member, provided that Purchaser shall give Seller written notice of such
assignment at least five (5) days before the Closing Date; provided, however,
that, in the event this Agreement shall be assigned by Purchaser to any one or
more entities owned in part and controlled or managed by the Purchaser or its
member, the Purchaser named herein shall remain liable for the obligations of
the “Purchaser” hereunder. Subject to the foregoing, this Agreement shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective legal representatives, successors and permitted assigns. This
Agreement is not intended and shall not be construed to create any rights in or
to be enforceable in any part by any other persons.
          12.6 Severability. If any provision of this Agreement shall be held or
deemed to be, or shall in fact be, invalid, inoperative or unenforceable as
applied to any particular case in any jurisdiction or jurisdictions, or in all
jurisdictions or in all cases, because of the conflict of any provision with any
constitution or statute or rule of public policy or for any other reason, such
circumstance shall not have the effect of rendering the provision or provisions
in question invalid, inoperative or unenforceable in any other jurisdiction or
in any other case or circumstance or of rendering any other provision or
provisions herein contained invalid, inoperative or unenforceable to the extent
that such other provisions are not themselves actually in conflict with such
constitution, statute or rule of public policy, but this Agreement shall be
reformed and construed in any such jurisdiction or case as if such invalid,
inoperative or unenforceable provision had never been contained herein and such
provision reformed so that it would be valid, operative and enforceable to the
maximum extent permitted in such jurisdiction or in such case.
          12.7 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. This Agreement
constitutes the entire agreement of the parties hereto with respect to the
subject matter hereof and shall supersede and take the place of any other
instruments purporting to be an agreement of the parties hereto relating to the
subject matter hereof. The parties may also exchange signatures by facsimile or
electronic mail.
          12.8 Performance on Business Days. In the event the date on which
performance or payment of any obligation of a party required hereunder is other
than a Business

-24-



--------------------------------------------------------------------------------



 



Day, the time for payment or performance shall automatically be extended to the
first Business Day following such date.
          12.9 Attorneys’ Fees. If any lawsuit or arbitration or other legal
proceeding arises in connection with the interpretation or enforcement of this
Agreement, the prevailing party therein shall be entitled to receive from the
other party the prevailing party’s costs and expenses, including reasonable
attorneys’ fees and expert witness fees incurred in connection therewith, in
preparation therefor and on appeal therefrom, which amounts shall be included in
any judgment therein.
          12.10 Section and Other Headings. The headings contained in this
Agreement are for reference purposes only and shall not in any way affect the
meaning or interpretation of this Agreement.
          12.11 Time of Essence. Time shall be of the essence with respect to
the performance of each and every covenant and obligation, and the giving of all
notices, under this Agreement.
          12.12 Governing Law. This Agreement shall be interpreted, construed,
applied and enforced in accordance with the laws of Arizona.
          12.13 Intentionally Omitted.
          12.14 Like-Kind Exchange. At either party’s request, the
non-requesting party will take all actions reasonably requested by the
requesting party in order to effectuate all or any part of the transactions
contemplated by this Agreement a like-kind exchange for the benefit of the
requesting party in accordance with Section 1031 of the Internal Revenue Code,
including executing an instrument acknowledging and consenting to any assignment
by the requesting party of its rights hereunder to a qualified intermediary or
an exchange accommodation titleholder. In furtherance of the foregoing and
notwithstanding anything contained in this Agreement to the contrary, the
requesting party may assign its rights under this Agreement to a “qualified
intermediary” or an “exchange accommodation titleholder” in order to facilitate,
at no cost or expense to the other, a forward or reverse like-kind exchange
under Section 1031 of the Internal Revenue Code; provided, however, that such
assignment will not relieve the requesting party of any of its obligations
hereunder. The non-requesting party will also agree to issue all closing
documents, including the deed, to the applicable qualified intermediary or
exchange accommodation titleholder if so directed by the requesting party prior
to Closing. Notwithstanding the foregoing, in no event shall the non-exchanging
party incur or be subject to any liability that is not otherwise provided for in
this Agreement; the Closing Date shall not be delayed as the result of such
exchange; all additional costs in connection with such exchange shall be borne
by the exchanging party; and the exchanging party shall indemnify the
non-exchanging party and hold the non-exchanging party harmless from and against
any and all claims, demands, liabilities, costs, expenses, penalties, damages
and losses, including, without limitation, reasonable attorneys’ fees relating
to the non-exchanging party’s participation in such exchange. This Agreement is
not subject to or conditioned upon the ability to consummate an exchange.

-25-



--------------------------------------------------------------------------------



 



          12.15 Recording. Neither this Agreement nor any memorandum thereof may
be recorded without the prior written consent of both parties.
          12.16 Non-liability of Representatives of Seller. No trustee, officer,
shareholder, employee or agent of the Seller shall be held to any personal
liability, jointly or severally, for any obligation of, or claim against, the
Seller. Purchaser shall look only to the assets of the Seller for the payment of
any sum or the performance of any obligation hereunder.
          12.17 Non-liability of Representatives of Purchaser. Subject to
Section 11.2, no trustee, officer, shareholder, employee or agent of Purchaser
shall be held to any personal liability, jointly or severally, for any
obligation of, or claim against, Purchaser. Seller shall look only to the assets
of Purchaser for the payment of any sum or the performance of any obligation
hereunder.
          12.18 Waiver. The Purchaser hereby acknowledges that it is a
sophisticated purchaser of real properties and that it is aware of all
disclosures the Seller is or may be required to provide to the Purchaser in
connection with the transactions contemplated hereby pursuant to any applicable
law, rule or regulation.
          12.19 Further Assurances. In addition to the actions recited herein
and contemplated to be performed, executed, and/or delivered by the Seller and
the Purchaser, the Seller and the Purchaser agree to perform, execute and/or
deliver or cause to be performed, executed and/or delivered at the Closing or
after the Closing any and all such further acts, instruments, deeds and
assurances as may be reasonably required to establish, confirm or otherwise
evidence the Seller’s satisfaction of any disclosure obligations or to otherwise
consummate the transactions contemplated hereby.
          12.20 IRS Real Estate Sales Reporting; Affidavit of Legal Value.
Purchaser and Seller hereby appoint Escrow Agent as, and Escrow Agent agrees to
act as, “the person responsible for closing” the transaction which is the
subject of this Agreement pursuant to Internal Revenue Code Section 6045(e).
Escrow Agent shall prepare and file all informational returns, including,
without limitation, IRS Form 1099-S and shall otherwise comply with the
provisions of Internal Revenue Code Section 6045(e). Escrow Agent agrees to
comply with the provisions of Executive Order 13224 regarding the Specially
Designated Nationals Blocked Persons list. Purchaser and Seller hereby authorize
Escrow Agent to complete and file the affidavit of legal value required under
A.R.S. §11-1133 on behalf of each party when recording the Deed.
          12.21 Entire Agreement. This Agreement and all Exhibits hereto and the
instruments referred to herein contain the entire agreement and understanding
between the parties hereto relating to the subject matter hereof.
          12.22 Interrelation. This Agreement is in all respects intended by
each party hereto to be deemed and construed to have been jointly prepared by
the parties. The parties hereby expressly agree that any uncertainty or
ambiguity existing herein shall not be interpreted against either of them as a
result of the actual identity of the draftsman.
[SIGNATURES ON FOLLOWING PAGE]

-26-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
as a sealed instrument as of the date first above written.

            SELLER:

COP — DEER VALLEY, LLC,
an Arizona limited liability company
      By:   Cornerstone Operating Partnership, LP,         a Delaware limited
partnership,        its Sole Member     

        By:   Cornerstone Core Properties REIT,         a Maryland corporation, 
      its General Partner     

        By:   /s/ Terry Roussel       Name:   Terry Roussel       Its: 
Authorized Signatory    

            COP — PINNACLE PEAK, LLC,
an Arizona limited liability company
      By:   Cornerstone Operating Partnership, LP,         a Delaware limited
partnership,        its Sole Member     

        By:   Cornerstone Core Properties REIT,         a Maryland corporation, 
      its General Partner     

        By:   /s/ Terry Roussel       Name:   Terry Roussel       Its: 
Authorized Signatory    

[signatures continue on the next page]

-27-



--------------------------------------------------------------------------------



 



            PURCHASER:

COLUMBIA INDUSTRIAL PROPERTIES MIDWEST, LLC,
a Delaware limited liability company
      By:   Columbia Industrial Properties, LLC,         a Delaware limited
liability company,        its sole member     

        By:   Lincoln Industrial Manager, LLC.         a Delaware limited
liability company,        its manager     

        By:   Lincoln Advisory Group, Ltd.,         a Texas __________,       
its Manager     

        By:   Lincoln GP Advisory Group,         Inc., a Texas corporation,     
  its sole general partner     

        By:   /s/ Gary F. Kobus       Gary F. Kobus,        President   

-28-



--------------------------------------------------------------------------------



 



         

EXHIBIT “A”
Land
DEER VALLEY
Lots 1 and 2, DEER VALLEY COMMERCE CENTER AMENDED, a subdivision, recorded in
Book 727 of Maps, page 12, records of Maricopa County, Arizona.
PINNACLE PARK
Lot 1, PINNACLE PARK 2, according to Book 760 of Maps, page 21, records of
Maricopa County, Arizona and Affidavit of Correction recorded August 25, 2005 in
Document No. 2005-1235738.

-29-



--------------------------------------------------------------------------------



 



EXHIBIT “B”
General Assignment and Assumption
(See attached copy)

-30-



--------------------------------------------------------------------------------



 



ASSIGNMENT AND ASSUMPTION OF CONTRACTS
     This ASSIGNMENT AND ASSUMPTION OF CONTRACTS (this “Assignment”) is made as
of _____________, 2011 (“Effective Date”) by and between COP — DEER VALLEY, LLC,
an Arizona limited liability company and COP — PINNACLE PEAK, LLC, an Arizona
limited liability company (collectively, “Assignor”), and COLUMBIA INDUSTRIAL
PROPERTIES MIDWEST, LLC,, a Delaware limited liability company (“Assignee”).
RECITALS
     A. Assignor and Assignee are parties to that certain Purchase and Sale
Agreement (the “Purchase Agreement”), dated as of August 23, 2011, with respect
to that certain real property (the “Property”) more specifically described in
“Exhibit 1” attached hereto and made a part hereof.
     B. Concurrently with the execution and delivery of this Assignment,
Assignor is conveying the Property to Assignee.
     C. Assignor desires to assign, transfer and convey to Assignee to the
extent assignable, and Assignee desires to obtain, all of Assignor’s right,
title, interest, liabilities and obligations in and to the Contracts (as
hereinafter defined).
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
     As of the Effective Date Assignor does hereby sell, assign, convey and
transfer unto Assignee, to the extent assignable, and without representation or
warranty of any kind or nature whatsoever, express or implied, all of Assignor’s
right, title, interest, liabilities and obligations in and to the service
contracts and assignable equipment leases (“Contracts”) described on “Exhibit 2”
attached hereto and made a part hereof, provided, however, that Assignor makes
no representation or warranty with respect to the assignability of same.
     By execution of this Assignment, as of the Effective Date Assignee
unconditionally assumes and agrees to perform all of the covenants, agreements,
liabilities and obligations under the Contracts binding on Assignor or the
Property arising after the Effective Date. Assignee hereby agrees to indemnify,
hold harmless and defend Assignor from and against any and all third party
obligations, liabilities, costs and claims actions, expenses and fees (including
reasonable attorney’s fees) arising as a result of or with respect to any of the
Contracts that are attributable to the period of time from and after the
Effective Date.
     ASSIGNEE ACKNOWLEDGES THAT IT HAS INSPECTED THE CONTRACTS AND THAT THIS
ASSIGNMENT IS MADE BY ASSIGNOR AND ACCEPTED BY ASSIGNEE WITHOUT REPRESENTATION
OR WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, AND WITHOUT RECOURSE
AGAINST ASSIGNOR.

-1-



--------------------------------------------------------------------------------



 



     EXECUTED to be effective ___, 2011.

 
ASSIGNOR:

COP — DEER VALLEY, LLC,
an Arizona limited liability company
      By:   Cornerstone Operating Partnership, LP,         a Delaware limited
partnership,        its Sole Member     

        By:   Cornerstone Core Properties REIT,         a Maryland corporation, 
      its General Partner     

        By:           Name:           Its:       

  COP — PINNACLE PEAK, LLC,
an Arizona limited liability company
      By:   Cornerstone Operating Partnership, LP,         a Delaware limited
partnership,        its Sole Member     

        By:   Cornerstone Core Properties REIT,         a Maryland corporation, 
      its General Partner     

        By:           Name:           Its:       

[signatures continue on the next page]

-2-



--------------------------------------------------------------------------------



 



  ASSIGNEE:

COLUMBIA INDUSTRIAL PROPERTIES
MIDWEST, LLC,
a Delaware limited liability company
      By:   Columbia Industrial Properties, LLC,         a Delaware limited
liability company,        its sole member     

        By:   Lincoln Industrial Manager, LLC.         a Delaware limited
liability company,        its manager     

        By:   Lincoln Advisory Group, Ltd.,         a Texas __________,       
its Manager     

        By:   Lincoln GP Advisory Group,         Inc., a Texas corporation,     
  its sole general partner     

        By:           Gary F. Kobus,        President   

-3-



--------------------------------------------------------------------------------



 



         

Exhibit 1 to Assignment and Assumption of Contracts
LEGAL DESCRIPTION

-4-



--------------------------------------------------------------------------------



 



Exhibit 2 to Assignment and Assumption of Contracts
EQUIPMENT LEASES

-1-



--------------------------------------------------------------------------------



 



EXHIBIT “C”
Assignment and Assumption of Leases
[See attached copy.]

-2-



--------------------------------------------------------------------------------



 



ASSIGNMENT AND ASSUMPTION OF LEASES
     This ASSIGNMENT AND ASSUMPTION OF LEASES is hereby entered into as of
__________________, 2011 (“Effective Date”), by and between COP — DEER VALLEY,
LLC, an Arizona limited liability company and COP — PINNACLE PEAK, LLC, an
Arizona limited liability company (collectively, “Assignor”), and COLUMBIA
INDUSTRIAL PROPERTIES MIDWEST, LLC, a Delaware limited liability company
(“Assignee”).
     1. Assignment. As of the Effective Date Assignor does hereby sell, assign,
transfer and set over unto Assignee, without representation or warranty of any
kind or nature whatsoever, express or implied, all of Assignor’s interest as
landlord in and to (i) all leases of all or any portion of the buildings or
other improvements located on the land described on Exhibit “1” attached hereto
and made a part hereof (the “Property”), which leases are more particularly
described in Exhibit “2” attached hereto and made a part hereof, and all
guaranties of, or relating to, those leases and/or any portion of any lease, if
any (collectively, the “Leases”), and (ii) all security deposits, advanced
rentals and all letters of credit, paid or deposited by tenants or occupants
under the Leases (the “Security Deposits”).
     2. Assumption. Assignee, for itself and its successors and assigns,
(i) hereby accepts the foregoing assignment, and (ii) agrees to, and hereby
does, assume and agree to keep, pay, perform, observe and discharge all of the
terms, covenants, conditions, agreements, provisions and obligations contained
in Leases to be kept, paid, performed, observed and discharged by the landlord
thereunder from and after the Effective Date, including without limitation, the
payment of all broker’s commissions and tenant improvement allowances.
     3. Indemnities. Assignee agrees to, and hereby does, indemnify, defend and
hold harmless Assignor from and against all claims, liabilities, damages and
expenses (including, without limitation, reasonable attorneys’ fees and
disbursements) which may be asserted against or imposed on or incurred by
Assignor by reason of Assignee’s failure to perform any of its obligations under
the Leases after the Effective Date, and including, without limiting the
generality of the foregoing, by reason of Assignee’s disposition or alleged
disposition of any of the Security Deposits. Assignor shall indemnify, defend
and hold Assignee harmless from and against all losses, costs, damages,
liabilities and expenses (including attorneys’ fees) suffered or incurred by
Assignee by reason of Assignor’s failure to comply with any of the terms of the
Lease prior to the Effective Date.
     4. Attorneys’ Fees. In the event of any action between Assignor and
Assignee seeking enforcement or interpretation of any of the terms and
conditions to this Assignment, the prevailing party in such action, whether by
fixed judgment or settlement, shall be entitled to recover, in addition to
damages, injunctive or other relief, its actual costs and expenses, including,
but not limited to, actual attorneys’ fees, court costs and expert witness fees.
Such costs shall include attorneys’ fees, costs and expenses incurred in
(a) post-judgment motions, (b) contempt proceedings, (c) garnishment, levy and
debtor and third-party examination, (d) discovery, and (e) bankruptcy
litigation.

-3-



--------------------------------------------------------------------------------



 



     5. Successors. This Assignment shall inure to the benefit of Assignor and
Assignee, and their respective heirs, assigns and successors in interest.
     6. Counterparts. This Assignment may be signed by the parties in different
counterparts and the signature pages combined to create a document binding on
all parties.
     IN WITNESS WHEREOF, this Assignment and Assumption of Leases, has been
executed by Assignor and Assignee as of the ____ day of __________, 2011.

            ASSIGNOR:

COP — DEER VALLEY, LLC,
an Arizona limited liability company
      By:   Cornerstone Operating Partnership, LP,         a Delaware limited
partnership,        its Sole Member     

        By:   Cornerstone Core Properties REIT,         a Maryland corporation, 
      its General Partner     

        By:           Name:           Its:       

            COP — PINNACLE PEAK, LLC,
an Arizona limited liability company
      By:   Cornerstone Operating Partnership, LP,         a Delaware limited
partnership,        its Sole Member     

        By:   Cornerstone Core Properties REIT,         a Maryland corporation, 
      its General Partner     

        By:           Name:           Its:       

[signatures continue on the next page]

-4-



--------------------------------------------------------------------------------



 



            ASSIGNEE:

COLUMBIA INDUSTRIAL PROPERTIES MIDWEST, LLC,
a Delaware limited liability company
      By:   Columbia Industrial Properties, LLC,         a Delaware limited
liability company,        its sole member     

        By:   Lincoln Industrial Manager, LLC.         a Delaware limited
liability company,        its manager     

        By:   Lincoln Advisory Group, Ltd.,         a Texas __________,       
its Manager     

        By:   Lincoln GP Advisory Group,         Inc., a Texas corporation,     
  its sole general partner     

        By:           Gary F. Kobus,        President   

-5-



--------------------------------------------------------------------------------



 



         

EXHIBIT 1

-6-



--------------------------------------------------------------------------------



 



EXHIBIT 2

-7-



--------------------------------------------------------------------------------



 



EXHIBIT “D”
Bill of Sale
[See attached copy.]

-8-



--------------------------------------------------------------------------------



 



BILL OF SALE
     This BILL OF SALE (this “Bill of Sale”) is made as of the _____ day of
__________________, 2011 (“Effective Date”), by and between COP — DEER VALLEY,
LLC, an Arizona limited liability company and COP — PINNACLE PEAK, LLC, an
Arizona limited liability company (collectively, “Assignor”), and COLUMBIA
INDUSTRIAL PROPERTIES MIDWEST, LLC, a Delaware limited liability company
(“Assignee”).
     For good and valuable consideration, receipt and sufficiency of which are
hereby acknowledged, Assignor and Assignee hereby agree as follows:
     1. Assignor hereby sells, transfers, assigns and conveys to Assignee as of
the Effective Date, to the extent assignable, all right, title and interest of
Assignor in and to all tangible personal property (“Personalty”) located on, and
used in connection with the management, maintenance or operation of that certain
land and improvements located on the real property, as more particularly
described in Exhibit “1” hereto and made a part hereof (“Real Property”), but
excluding tangible personal property owned or leased by Assignor’s property
manager or the tenants of the Real Property.
     2. This Bill of Sale is given pursuant to that certain Purchase and Sale
Agreement (as amended, the “Purchase Agreement”) dated as of August 23, 2011,
between Assignor and Assignee. Except as set forth in the Purchase Agreement,
the Personalty conveyed hereunder is conveyed by Assignor and accepted by
Assignee AS IS, WHERE IS, AND WITH ALL FAULTS AND EXCLUDES ALL WARRANTIES,
INCLUDING, WITHOUT LIMITATION, THE IMPLIED WARRANTIES OF MERCHANTABILITY AND
FITNESS FOR ANY PARTICULAR PURPOSE, WARRANTIES CREATED BY ANY AFFIRMATION OF
FACT OR PROMISE OR BY ANY DESCRIPTION OF THE PROPERTY CONVEYED HEREUNDER, OR BY
ANY SAMPLE OR MODEL THEREOF, AND ALL OTHER WARRANTIES WHATSOEVER CONTAINED IN OR
CREATED BY THE UNIFORM COMMERCIAL CODE.
     3. Assignee hereby accepts the assignment of the Personalty and agrees to
assume and discharge, in accordance with the terms thereof, all of the
obligations thereunder from and after the Effective Date hereof.
[Signatures set forth on following page.]

-1-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Bill of Sale as
of the date first above written.

            ASSIGNOR:

COP — DEER VALLEY, LLC,
an Arizona limited liability company
      By:   Cornerstone Operating Partnership, LP,         a Delaware limited
partnership,        its Sole Member     

        By:   Cornerstone Core Properties REIT,         a Maryland corporation, 
      its General Partner     

        By:           Name:           Its:       

            COP — PINNACLE PEAK, LLC,
an Arizona limited liability company
      By:   Cornerstone Operating Partnership, LP,         a Delaware limited
partnership,        its Sole Member     

        By:   Cornerstone Core Properties REIT,         a Maryland corporation, 
      its General Partner     

        By:           Name:           Its:       

[signatures continue on the next page]

-2-



--------------------------------------------------------------------------------



 



            ASSIGNEE:

COLUMBIA INDUSTRIAL PROPERTIES MIDWEST, LLC,
a Delaware limited liability company
      By:   Columbia Industrial Properties, LLC,         a Delaware limited
liability company,        its sole member     

        By:   Lincoln Industrial Manager, LLC.         a Delaware limited
liability company,        its manager     

        By:   Lincoln Advisory Group, Ltd.,         a Texas __________,       
its Manager     

        By:   Lincoln GP Advisory Group,         Inc., a Texas corporation,     
  its sole general partner     

        By:           Gary F. Kobus,        President   

-3-



--------------------------------------------------------------------------------



 



         

Exhibit 1 to Bill of Sale

-4-



--------------------------------------------------------------------------------



 



EXHIBIT “E”
Notices to Tenants
[See attached copy.]

-5-



--------------------------------------------------------------------------------



 



NOTICE TO TENANTS
_____________________, 2011
_____________________________
_____________________________
_____________________________
_____________________________
Dear __________:
     You are hereby notified that _____________________ (“Seller”), the current
owner of __________________ (the “Property”) and the current owner of the
landlord’s interest in your lease in the Property, has sold the Property to
_______________________ (“New Owner”), as of the above date. In connection with
such sale, Seller has assigned and transferred its interest in your lease and
your security deposit thereunder in the amount of $____________ (the “Security
Deposit”) to New Owner, and New Owner has assumed and agreed to perform all of
the landlord’s obligations under your lease (including any obligations set forth
in your lease or under applicable law to repay or account for the Security
Deposit) arising after the above date. New Owner acknowledges that New Owner has
received from Seller and is responsible for the Security Deposit.
     Accordingly, (a) all your obligations under the lease from and after the
date hereof, including your obligation to pay rent, shall be performable to and
for the benefit of New Owner, its successors and assigns, and (b) all the
obligations of the landlord under the lease arising after the above date,
including any obligations thereunder or under applicable law to repay or account
for the Security Deposit, shall be the binding obligation of New Owner and its
successors and assigns.
     Unless and until you are otherwise notified in writing by New Owner, the
address of New Owner for all purposes under your lease is:
_____________________________
_____________________________
_____________________________
_____________________________

-1-



--------------------------------------------------------------------------------



 



Please immediately forward a new certificate of insurance naming New Owner as an
additional insured under your liability policy as required by your lease.

            Very truly yours,

SELLER:

_____________________________,
a ______________
      By:           Name:           Title:           NEW OWNER:

_____________________,
a _________________
      By:           Name:           Title:      

-2-



--------------------------------------------------------------------------------



 



         

EXHIBIT “F”
Form of Estoppel Certificate
[See attached copy.]

-1-



--------------------------------------------------------------------------------



 



FORM OF TENANT ESTOPPEL CERTIFICATE
Columbia Industrial Properties Midwest, LLC
c/o Lincoln Advisory Group, Inc.
120 N. LaSalle Street
Suite 1750
Chicago, IL 60602
     Re: _________________________, __________ (the “Property”)
Gentlemen:
     The purpose of this Tenant Estoppel Certificate is to provide information
to COLUMBIA INDUSTRIAL PROPERTIES MIDWEST, LLC, a Delaware limited liability
company, and/or its assignee (the “Buyer”) regarding certain premises leased by
us located at the Property. We, the undersigned tenant of the Property (the
“Tenant”), do hereby certify to Buyer that:
     1. (a) Name of Landlord:
          (b) Name of Tenant:
          (c) Date of Lease:
          (d) Date of Amendments or Modifications:
          (e) Current Term Expiration Date:
          (f) Net Leasable Area:
          (g) Unexercised Renewal Options (if any):
          (h) Current use of the leased premises:
          (i) Current Monthly Rent:
          (j) Current Additional Rent Payment (CAM, Insurance and Taxes):
          (k) Current or future rent concessions (if any):
          (l) Security Deposit:
          (m) Interest Earned on Security Deposit (if any):(n) Guarantors (if
any):
          (o) Unexercised Expansion Option (if any):
          (p) Termination Options (if any):
          (q) Unused tenant improvement allowance (if any):
          (r) Parking rights (if any):
          (s) Base Year for Taxes (if any):
          (t) Base Year Amount for Taxes (if any):
          (u) Base Year for Operating Expenses and Insurance (if any):
          (v) Base Year Amount for Operating Expenses and Insurance (if any):
     2. The lease (as amended, the “Lease”) as described in Paragraph 1 above,
is in full force and effect and has not been amended, superseded or modified
either orally or in writing

-1-



--------------------------------------------------------------------------------



 



except as specified in paragraph 1(d) above; a copy of the Lease is attached as
Schedule A to this Certificate. There are no other agreements relating to the
Lease or the leased premises between Landlord and Tenant. Tenant has no first
rights of offer or refusal, options to purchase, or right to participate in any
income, profits, or sales or refinancing proceeds derived from the Property or
the leased premises.
     3. The Tenant is a tenant in full and complete possession of the leased
premises under the terms of the Lease. Tenant has not assigned the Lease or
sublet all or any part of the leased premises except as follows:
_____________________________________________________
__________________________________________________________________________________.
     4. All rent, charges, or other payments due to the Landlord under the Lease
have been paid through and including ____________________________, and there
have been no prepayments of rent or other obligations more than one month in
advance. Any operating expense escalation, tax escalation and other additional
rent and percentage rent due under the Lease, to the Landlord, has been paid for
the period covering _________________________ through ____________________.
     5. All construction, improvements, other installations and parking
facilities, to the extent required of Landlord under the Lease, have been
completed and paid for pursuant to the terms of the Lease and to the
satisfaction of Tenant except as follows: ______________________
_________________________________________________________________________________.
     6. To the best of Tenant’s knowledge, neither Landlord nor Tenant is in
default in any material respect under any of the terms, covenants and conditions
of the Lease, nor has any event occurred that, with the passage of time or the
giving of notice or both, would constitute a default in any material respect by
either party under the Lease. No notice to terminate has been given to or by
Tenant.
     7. Tenant has no claims, counterclaims, defenses or setoffs against
Landlord arising under the Lease; nor is Tenant entitled to any concession,
rebate, tenant improvement or other allowance or free rent for any period after
the date of this Certificate except as follows: ____
_________________________________________________________________________________.
     8. Tenant has no notice or knowledge of any sale, transfer, pledge or
assignment of the Lease or of the rentals by Landlord, except as follows:
________________________________________________________________________________________.
     9. Tenant has not advanced any amounts to or on behalf of Landlord under
the Lease that have not been reimbursed to Tenant in full other than the
Security Deposit (and interest thereon, if any) and estimates for Additional
Rent.
     10. There are no actions or proceedings involving Tenant under the
Bankruptcy or insolvency laws of the United States or any State.

-2-



--------------------------------------------------------------------------------



 



     11. All notices to be given to Tenant under, or in connection with, the
Lease shall be in writing and shall be delivered by registered or certified
mail, return receipt requested, postage prepaid, to the following addresses:
__________________
__________________
__________________
     12. This certification shall be binding upon and inure to the benefit of
the parties hereto, their heirs, personal representatives, successors and
assigns.
     13. Tenant does not use or store hazardous materials on or about the leased
premises or Property, except as follows: _____________.
     14. The assignment by Landlord of its interest under the Lease to Buyer
shall not constitute an event of default under the Lease, and after receiving
notification that such assignment has been consummated, Tenant shall deliver all
subsequent payments required under the Lease to Buyer or as directed by Buyer.
Tenant acknowledges that Buyer is relying upon the statements in this Tenant
Estoppel Certificate and does hereby warrant and affirm to and for the benefit
of Buyer, and its successors and assigns that each of the foregoing statements
is true, correct and complete as of the date hereof.
     IN WITNESS WHEREOF, Tenant has caused this Tenant Estoppel Certificate to
be executed by its duly authorized officer (set forth below) this __ day of
_________________, 2003.

            _________________________ [TENANT]
      By:           Name:           Title:      

-3-



--------------------------------------------------------------------------------



 



         

Schedule 1
Form of Deed
[See attached copy.]

-4-



--------------------------------------------------------------------------------



 



Schedule 2
List of Property Documents
[See attached copy.]

-1-